



LOAN AGREEMENT
This Loan Agreement (this "Agreement") is entered into as of March 7, 2016 by
and between BUCHANAN MORTGAGE HOLDINGS, LLC, a Delaware limited liability
company (together with its successors and assigns, "Lender"), and 3032 WILSHIRE
INVESTORS LLC, a Colorado limited liability company ("Borrower").
ARTICLE 1

DEFINITIONS AND INTERPRETATIONS
Section 1.1    Defined Terms. All capitalized terms used in this Agreement (and
in all other Loan Documents, unless otherwise defined) and not otherwise defined
when first used, shall have the meanings set forth for such terms in
Schedule 1.1.
Section 1.2    Singular and Plural. Words used in this Agreement and the other
Loan Documents in the singular, where the context so permits, shall be deemed to
include the plural and vice versa. The definitions of words in the singular in
this Agreement and the other Loan Documents shall apply to such words when used
in the plural where the context so permits and vice versa.
Section 1.3    Phrases. Except as otherwise expressly indicated, whenever
Lender's acceptance, approval, consent, determination or satisfaction is
required with respect to any matter in any Loan Document, such acceptance,
approval, consent, determination or satisfaction shall be in Lender's reasonable
discretion if no Event of Default then exists, and shall be in Lender's sole
discretion if any Event of Default then exists. When used in any Loan Document,
the word "including" shall mean "including, but not limited to," and the words
"hereof," "herein," "hereunder" and similar words refer to such Loan Document as
a whole and not to any particular provision thereof; and subsection, Section,
Schedule and Exhibit references are to the particular Loan Document unless
otherwise specified. The use of the phrases "an Event of Default exists", "no
Event of Default has occurred and is continuing" or similar phrases in the Loan
Documents shall not be deemed to grant Borrower any right to cure an Event of
Default, and each Event of Default shall continue unless and until the same is
waived by Lender in writing in its sole discretion. Except only as expressly
required by applicable law, Borrower shall have no right to cure any Event of
Default, and Lender shall not be obligated under any circumstances whatsoever to
accept such cure or performance.
Section 1.4    Exhibits and Schedules. The exhibits and schedules attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein.
Section 1.5    Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this Agreement
and the other Loan Documents or the exhibits hereto and thereto are only for the
convenience of the parties and shall not be construed to have any effect or
meaning with respect to the other content of such articles, sections,
subsections or other divisions, such other content being controlling as to the
agreement between the parties hereto.
Section 1.6    Non-Business Days. Except as expressly set forth elsewhere in
this Agreement, if any payment to be made or item to be delivered by Borrower
under any Loan Document shall come due on a day other than a Business Day, then
such payment shall be made, or such item shall be delivered, on the immediately
succeeding Business Day.




--------------------------------------------------------------------------------





ARTICLE 2    

LOAN TERMS
Section 2.1    The Loan. The Loan in the original principal amount of Eight
Million Five Hundred Thousand and No/100 Dollars ($8,500,000.00) ("Loan Amount")
shall be funded in one advance on the Closing Date and repaid in accordance with
this Agreement. The Loan is not a revolving credit loan, and Borrower is not
entitled to any readvances of any portion of the Loan which it may (or is
otherwise required to) prepay pursuant to the provisions of this Agreement.
Provided all of the conditions precedent set forth in Section 12 of this
Agreement have been fully satisfied, the proceeds of the Loan (net the amounts
required to be deposited in the Reserves on the Closing Date (unless any such
Reserves are required to be paid by Borrower from sources other than Loan
proceeds pursuant to this Agreement or pursuant to the settlement statement
approved by Lender) and the Origination Fee and any other fees and amounts
incurred by Lender and set forth on the settlement statement referred to below)
will be funded on the Closing Date to the escrow established with Title Company
to be use solely for the acquisition of the Property as set forth on the
settlement statement prepared for the Loan closing and approved by Lender on or
before the Closing Date. Notwithstanding anything to the contrary contained
herein, all Loan proceeds withheld for deposit into one or more of the Reserves
shall be deemed disbursed on the Closing Date and shall bear interest at the
Interest Rate from and after the Closing Date until repaid in accordance with
this Agreement and the other Loan Documents.
Section 2.2    Interest Rate; Late Charge.
(1)    The outstanding principal balance of the Loan (including any amounts
added to principal under the Loan Documents) shall bear interest at the Interest
Rate. The Interest Rate shall be computed as follows:
(a)    From the Closing Date to the first Interest Adjustment Date following the
Closing Date, the Interest Rate shall be equal to the rate of ten percent (10%)
per annum.
(b)    Lender shall adjust the Interest Rate in accordance with this Section
2.2(1)(b) effective on each Interest Adjustment Date. The adjusted Interest Rate
which becomes effective on each Interest Adjustment Date shall be equal to the
Then Current Index applicable to the Interest Adjustment Date plus the Margin
per annum. For purposes of clarification and notwithstanding anything to the
contrary contained in this Agreement, the Interest Rate shall in no event be
less than ten percent (10%) per annum.
(2)    Interest owing for each month shall be computed on the basis of a
fraction, the denominator of which is three hundred sixty (360) and the
numerator of which is the actual number of days elapsed from the first day of
such month provided that interest owing during the First Interest Period shall
be computed on the number of days elapsed from the Closing Date through and
including the last day of the calendar month in which the Closing Date occurred
("First Interest Period"). Principal and other amortization payments, if any,
shall be applied to the outstanding principal balance as and when actually
received.
(3)    If Borrower fails to pay any installment of interest or principal within
five (5) days of (and including) the date on which the same is due (other than
the principal payment due on the Maturity Date), Borrower shall pay to Lender a
late charge on such past‑due amount, as liquidated damages and not as a penalty,
equal to five percent (5%) of such amount, but not in excess of the maximum
amount of interest




--------------------------------------------------------------------------------





allowed by applicable law. The foregoing late charge is intended to compensate
Lender for the expenses incident to handling any such delinquent payment and for
the losses incurred by Lender as a result of such delinquent payment. Borrower
agrees that, considering all of the circumstances existing on the date this
Agreement is executed, the late charge represents a reasonable estimate of the
costs and losses Lender will incur by reason of late payment. Borrower and
Lender further agree that proof of actual losses would be costly, inconvenient,
impracticable and extremely difficult to fix. Acceptance of the late charge
shall not constitute a waiver of the default arising from the overdue
installment, and shall not prevent Lender from exercising any other rights or
remedies available to Lender. While any Event of Default exists, the outstanding
principal balance of the Loan (including any amounts added to principal under
the Loan Documents) shall bear interest at the Default Rate.
Section 2.3    Terms of Payment. The Loan shall be payable as follows:
(1)    Monthly Interest Payments. Commencing on April 1, 2016 ("First Payment
Due Date") and on the first (1st) day of each month thereafter (each a "Payment
Due Date") until all principal and interest and other amounts due under the Loan
Documents are paid in full, Borrower shall pay to Lender monthly payments of
interest only in an amount equal to the monthly interest accrued on the Loan for
the preceding Interest Period at the applicable Interest Rate (each a "Monthly
Interest Payment"). Borrower agrees that if Loan proceeds are wired for the Loan
closing, interest begins accruing from the date Loan proceeds are wired into
escrow or funded into one or more of the reserve or impound accounts, regardless
of whether the Closing Date occurs on the same date or a later date. For the
avoidance of doubt, any Loan proceeds deposited in a reserve or impound pursuant
to this Agreement shall begin accruing interest from the date such proceeds are
disbursed into such reserve or impound.
(2)    Intentionally Omitted.
(3)    Maturity. On the Maturity Date, Borrower shall pay to Lender all
outstanding principal, accrued and unpaid interest, and any other amounts due
under the Loan Documents.
(4)    Prepayment. From the Closing Date through and including September 7, 2016
(the "Prepayment Premium Period"), Borrower may prepay the Loan, in whole but
not in part, upon not less than thirty (30) days' prior written notice to Lender
and upon payment of the Prepayment Premium, plus any and all accrued and unpaid
interest and any other amounts due and owing under the Loan Documents. Following
the expiration of the Prepayment Premium Period , upon not less than thirty (30)
days' prior written notice to Lender, Borrower may prepay the Loan, in whole but
not in part, upon payment of any and all accrued and unpaid interest and any
other amounts due and owing under the Loan Documents. If the Loan is prepaid, in
whole (or in whole or in part pursuant to a casualty or condemnation, or
pursuant to Section 6.5), each such prepayment shall be made to Lender on the
prepayment date specified in the applicable notice to Lender pursuant hereto,
and (in every case) together with the accrued and unpaid interest on the
principal amount prepaid. If the Loan is accelerated during the Prepayment
Premium Period for any reason other than casualty or condemnation or pursuant to
Section 6.5, Borrower shall pay to Lender, in addition to all other amounts
outstanding under the Loan Documents, the Prepayment Premium. For the avoidance
of doubt, Borrower shall not be required to pay a prepayment premium in
connection with any full or partial prepayment of the Loan pursuant to a
casualty or condemnation, or pursuant to Section 6.5. Borrower may revoke a
prepayment notice or extend the date of prepayment at any time prior to the date
of prepayment without prejudice to Borrower's right to deliver a prepayment
notice at some later date; provided, that (i) Borrower shall keep Lender
reasonably apprised of the status of any refinancing during the period between
the delivery of the prepayment notice and the delivery of the revocation notice,
and (ii) Borrower shall reimburse Lender, promptly on demand, for any reasonable
out-of-pocket costs and expenses incurred by Lender in reliance on the revoked
or extended notice, or in connection with the




--------------------------------------------------------------------------------





anticipated prepayment of the Loan. Borrower acknowledges that the Prepayment
Premium required by this Section constitutes partial compensation to Lender for
the cost of reinvesting the Loan proceeds and for the loss of the contracted
rate of return on the Loan. Furthermore, Borrower acknowledges that the loss
that may be sustained by Lender as a result of such a prepayment by Borrower is
not susceptible of precise calculation and the Prepayment Premium represents the
good faith effort of Borrower and Lender to compensate Lender for such loss.
Borrower confirms that Lender's agreement to make the Loan at the interest rate
and on the other terms set forth herein constitutes adequate and valuable
consideration, given individual weight by Borrower, for the prepayment
provisions set forth in this Section 2.3(4). By initialing this provision where
indicated below, Borrower waives any rights it may have under California Civil
Code Section 2954.10, or any successor statute, and Borrower confirms that
Lender's agreement to make the Loan at the interest rate(s) and on the other
terms set forth herein constitutes adequate and valuable consideration, given
individual weight by Borrower, for the prepayment provisions set forth in this
Section 2.3(4).
_______________
Borrower's Initials
(5)    Fees. As partial consideration for Lender's agreement to make the Loan,
Borrower shall pay to Lender a loan origination fee of $170,000.00 which shall
be fully earned and non-refundable as of the Closing Date (the "Origination
Fee"). The Origination Fee shall be payable in full on or before the Closing
Date.
(6)    Application of Payments. So long as no Event of Default exists, all
payments received by Lender under the Loan Documents shall be applied in the
following order: (a) to any fees and expenses due to Lender under the Loan
Documents; (b) to any Default Rate interest or late charges; (c) to accrued and
unpaid interest; (d) to amounts owed under any Reserves; and (e) to the
principal sum and other amounts due under the Loan Documents. Prepayments of
principal, if permitted or accepted, shall be applied against amounts owing in
inverse order of maturity. While any Event of Default exists, Lender may apply
all payments to amounts then owing in any manner and in any order as determined
by Lender.
(7)    No Offset, Deductions. All payments made by Borrower under the Loan
Documents shall be made irrespective of, and without any deduction for, any
offsets, counterclaims or defenses, including without limitation in respect of
any undertakings or obligations in connection with the making of disbursements
from the Reserves. Borrower waives the right to assert a counterclaim, other
than a mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Lender arising out of or in any way connected with the Loan
Documents or the Loan. Any assignee of Lender's interest in the Loan, or any
portion thereof, shall take the same free and clear of all offsets,
counterclaims or defenses against the assigning Lender.
(8)    Disbursements. Funds representing the proceeds of the Loan which are
disbursed by Lender by wire transfer to or for the benefit of Borrower, for all
purposes, shall be deemed outstanding and to have been received by Borrower as
of the date of such wire transfer notwithstanding the fact that such funds may
not at any time have been remitted from escrow or otherwise to Borrower or for
its benefit. Lender may submit monthly billings reflecting the amount of the
monthly payments due. Neither the failure of Lender to submit a billing nor any
error in any such billing shall excuse Borrower from the obligation to make full
payment of all Borrower's payment obligations when due. Lender may record the
date and amount of all disbursements and all payments of principal, interest and
other amounts hereunder in the records Lender maintains with respect thereto.
Lender's books and records showing the account between Lender and Borrower shall
be admissible in evidence in any action or proceeding and shall constitute prima
facie proof of the items therein set forth, absent manifest error.




--------------------------------------------------------------------------------





Section 2.4    Security. The Loan shall be secured by, among other things, the
Security Instrument creating a first Lien on the Project, and the other
Collateral. Notwithstanding anything to the contrary contained in any of the
Loan Documents the Guaranty and the obligations of Guarantor thereunder are not
secured by the Security Instrument or any of the other Loan Documents.
Section 2.5    Extension of Initial Stated Maturity Date.
(1)    First Option to Extend. Borrower shall have the option ("First Extension
Option") to extend the Initial Stated Maturity Date of the Loan for a period of
six (6) months to September 7, 2017 (the "First Extended Stated Maturity Date")
provided that all of the following conditions precedent have been satisfied, as
determined by Lender, in its sole and absolute discretion:
(a)    Borrower shall deliver to Lender a written request to exercise the First
Extension Option (the "First Extension Request") at least thirty (30) days, but
not more than sixty (60) days, before the Initial Stated Maturity Date.
(b)    No Event of Default or Potential Default has occurred and is continuing
on the date on which Borrower delivers the First Extension Request to Lender, or
on the Initial Stated Maturity Date.
(c)    Borrower shall have paid to Lender, in immediately available funds, an
extension fee equal to $85,000.
(d)    During the extended term of the Loan, all terms and conditions of the
Loan Documents shall continue to apply.
(e)    Not less than 15 days and not more than 45 days prior to the Initial
Stated Maturity Date, Borrower shall have paid to Lender in immediately
available funds for deposit into the Interest Reserve an amount estimated by
Lender, in its sole discretion, to pay the Monthly Interest Payments due during
the six (6) month extension period as determined by Lender, based on the
outstanding principal balance of the Loan and Interest Rate in effect thirty
(30) days prior to the Initial Stated Maturity Date, the estimated funds
remaining in the Interest Reserve on the Initial Stated Maturity Date, and
Lender's estimate of the Net Operating Income estimated to be available for the
payment of the Monthly Interest Payment during such six (6) month extension
period.
(f)    Borrower shall have paid to Lender (from Borrower's funds) the applicable
Extension Tax Deposit for deposit into the Tax Reserve in an amount to be
determined by Lender pursuant to Section 3.1(1).
(g)    Lender shall have received and approved certificates of insurance
evidencing that the insurance coverage required in Article 4.1 hereof has been
obtained in compliance with the requirements of Article 4 hereof and that the
premiums therefor have been paid in full through the First Extended Stated
Maturity Date.
(h)    Lender shall have received the most recent financial statement of
Guarantor required under the Guaranty and if requested by Lender copies of
Guarantor's most recent bank statements and a Compliance Certificate executed by
Guarantor, certifying that Guarantor's Tangible Net Worth equals or exceeds Five
Million Dollars ($5,000,000.00)




--------------------------------------------------------------------------------





and Guarantor's Cash Liquidity Balances equal or exceed Five Hundred Thousand
Dollars ($500,000.00).
(i)    Borrower shall have delivered to Lender, together with its notice
pursuant to clause (a) of this Section 2.5 and as of the Initial Stated Maturity
Date, a Manager's Certificate in favor of Lender, certifying that no Default or
Event of Default exists and that each of the representations and warranties of
Borrower contained in the Loan Documents is true, complete and correct in all
material respects as of the date of such Manager's Certificate;
(j)    Borrower shall have provided Lender with such information as Lender may
reasonably request to enable Lender to confirm Borrower's continued compliance
with Article 9.
(k)    Borrower shall execute and deliver such other instruments, certificates,
opinions of counsel and documentation as Lender shall reasonably request in
order to preserve, confirm or secure the Liens and security granted to Lender by
the Loan Documents, including any amendments, modifications or supplements to
any of the Loan Documents, endorsements to Lender's title insurance policy and,
if required by Lender, estoppels and other certificates.
(l)    Borrower shall pay all costs and expenses incurred by Lender in
connection with such extension of the Loan, including Lender's reasonable
attorneys' fees and disbursements.
(2)    Second Option to Extend. If Borrower shall have exercised the First
Extension Option in accordance with the terms and provisions of this Agreement,
Borrower shall have the option ("Second Extension Option") to extend the First
Extended Stated Maturity Date of the Loan for a period of six (6) months to
March 7, 2018 (the "Second Extended Stated Maturity Date") provided that all of
the following conditions precedent have been satisfied, as determined by Lender,
in its sole and absolute discretion:
(a)    Borrower shall deliver to Lender a written request to exercise the Second
Extension Option (the "Second Extension Request") at least thirty (30) days, but
not more than sixty (60) days, before the First Stated Maturity Date.
(b)    No Event of Default or Potential Default has occurred and is continuing
on the date on which Borrower delivers the Second Extension Request to Lender,
or on the First Stated Maturity Date.
(c)    Borrower shall have paid to Lender, in immediately available funds, an
extension fee equal to $85,000.
(d)    During the extended term of the Loan, all terms and conditions of the
Loan Documents shall continue to apply.
(e)    Not less than 15 days and not more than 45 days prior to the First Stated
Maturity Date, Borrower shall have paid to Lender in immediately available funds
for deposit into the Interest Reserve an amount estimated by Lender, in its sole
discretion, to pay the Monthly Interest Payments due during the six (6) month
extension period as




--------------------------------------------------------------------------------





determined by Lender, based on the outstanding principal balance of the Loan and
Interest Rate in effect thirty (30) days prior to the First Stated Maturity
Date, the estimated funds remaining in the Interest Reserve on the First Stated
Maturity Date, and Lender's estimate of the Net Operating Income estimated to be
available for the payment of the Monthly Interest Payment during such six (6)
month extension period.
(f)    Borrower shall have paid to Lender (from Borrower's funds) the applicable
Extension Tax Deposit for deposit into the Tax Reserve in an amount to be
determined by Lender pursuant to Section 3.1(1).
(g)    Lender shall have received and approved certificates of insurance
evidencing that the insurance coverage required in Article 4.1 hereof has been
obtained in compliance with the requirements of Article 4 hereof and that the
premiums therefor have been paid in full through the Second Extended Stated
Maturity Date.
(h)    Lender shall have received the most recent financial statement of
Guarantor required under the Guaranty and if requested by Lender copies of
Guarantor's most recent bank statements and a Compliance Certificate executed by
Guarantor, certifying that Guarantor's Tangible Net Worth equals or exceeds Five
Million Dollars ($5,000,000.00) and Guarantor's Cash Liquidity Balances equal or
exceed Five Hundred Thousand Dollars ($500,000.00).
(i)    Borrower shall have delivered to Lender, together with its notice
pursuant to clause (a) of this Section 2.5 and as of the First Stated Maturity
Date, a Manager's Certificate in favor of Lender, certifying that no Default or
Event of Default exists and that each of the representations and warranties of
Borrower contained in the Loan Documents is true, complete and correct in all
material respects as of the date of such Manager's Certificate;
(j)    Borrower shall have provided Lender with such information as Lender may
reasonably request to enable Lender to confirm Borrower's continued compliance
with Article 9.
(k)    Borrower shall execute and deliver such other instruments, certificates,
opinions of counsel and documentation as Lender shall reasonably request in
order to preserve, confirm or secure the Liens and security granted to Lender by
the Loan Documents, including any amendments, modifications or supplements to
any of the Loan Documents, endorsements to Lender's title insurance policy and,
if required by Lender, estoppels and other certificates.
(l)    Borrower shall pay all costs and expenses incurred by Lender in
connection with such extension of the Loan, including Lender's reasonable
attorneys' fees and disbursements.
ARTICLE 3    

RESERVES AND DISTRIBUTIONS
Section 3.1    Reserves. The following reserves shall be required in connection
with the Loan:




--------------------------------------------------------------------------------





(1)    Tax Reserve. Borrower shall pay to Lender for deposit into a reserve
established by Lender for the payment of Property Taxes (the "Tax Reserve") (A)
the sum of $75,000.00 on the Closing Date ("Initial Tax Reserve Deposit") and
(B) (i) as a condition to extending the Initial Stated Maturity Date pursuant to
Section 2.5(1), if prior to the Initial Stated Maturity Date, Lender has not
received evidence that the Property Taxes becoming due on February 1, 2017 (and
delinquent on April 10, 2017) have not been paid in full, an amount sufficient
to pay such Property Taxes in full, and (ii) as a condition to extending the
First Extended Stated Maturity Date pursuant to Section 2.5(2), an amount
sufficient to pay the Property Taxes estimated by Lender becoming due on
November 1, 2017 each an "Extension Tax Deposit"). Borrower shall furnish Lender
with bills for the Property Taxes for which the Tax Reserve funds are required
at least thirty (30) days prior to the date on which such Property Taxes first
become payable. If at any time the amount on deposit in the Tax Reserve is
insufficient to pay such Property Taxes, Borrower shall pay any deficiency to
Lender immediately upon demand, for deposit in the Tax Reserve. Lender shall pay
such Property Taxes when the amount on deposit in the Tax Reserve is sufficient
to pay such Property Taxes and Lender has received a bill for such Property
Taxes. The Initial Tax Reserve Deposit shall be withheld by Lender from the Loan
Proceeds disbursed on the Closing Date for deposit in the Tax Reserve.
(2)    Interest Reserve.
(a)    Borrower shall pay to Lender for deposit into an interest reserve
established by Lender (the "Interest Reserve") the following amounts: (A) the
sum of $850,000.00 on the Closing Date ("Initial Interest Reserve Deposit") and
(B) as a condition to extending the Initial Stated Maturity Date, and if
applicable, the First Extended Stated Maturity Date, pursuant to Section 2.5
hereof, the amount determined by Lender pursuant to Section 2.5 (each, an
"Extension Interest Reserve Deposit"). The Initial Interest Reserve Deposit
shall be withheld by Lender from the Loan Proceeds disbursed on the Closing Date
for deposit in the Interest Reserve.
(b)    So long as no Event of Default is continuing and there are sufficient
funds in the Interest Reserve, on each Payment Due Date Lender shall withdraw
amounts from the Interest Reserve Account sufficient to pay the Monthly Interest
Payment then due and shall so apply such sums.
Section 3.2    General Provisions Regarding Reserves.
(1)    All funds deposited in the Reserves shall be held by Lender, without
interest, and may be commingled with Lender's general funds.
(2)    As additional security for the Loan, Borrower hereby grants to Lender a
first-priority security interest in all funds deposited in the Reserves, and any
interest earned thereon. In addition to the rights and remedies herein set
forth, Lender shall have all of the rights and remedies with respect to the
funds in the Reserves available to a secured party at law or in equity,
including, without limitation, the rights of a secured party under the Uniform
Commercial Code, as if such rights and remedies were fully set forth herein.
(3)    This Agreement shall constitute a security agreement for purposes of the
Uniform Commercial Code and other applicable law. Borrower acknowledges and
agrees that the funds in the Reserves are subject to the sole dominion, control
and discretion of Lender, its authorized agents or designees, subject to the
terms hereof, and neither Borrower nor any other Borrower Party shall have any
right of withdrawal with respect to any Reserve funds except with the prior
written consent of Lender or as otherwise provided herein. The Reserve funds
shall not constitute trust funds and may be commingled with other monies held by
Lender.




--------------------------------------------------------------------------------





(4)    While an Event of Default or a Potential Default exists, Lender shall
have no obligation to disburse any funds from the Reserves, and while an Event
of Default exists, Lender shall be entitled, without notice to Borrower or any
other Borrower Party, to apply any funds in the Reserves to satisfy Borrower's
obligations under the Loan Documents in such order and manner as Lender shall
determine, but no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Lender.
(5)    The insufficiency of Reserve funds on deposit with Lender shall not
absolve Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.
Section 3.3    The Reserves Generally.
(1)    To secure the full and punctual payment and performance of the Debt and
all of the obligations under the Loan Documents, Borrower hereby collaterally
assigns and grants a security interest in and pledges to Lender, a first
priority continuing security interest in and to the following, whether now owned
or existing or hereafter acquired or arising and regardless of where located
(all of the same, collectively, the “Account Collateral”):
(a)    the Reserves and all Reserve Funds deposited therein, and all other cash,
checks, drafts, tax escrows, certificates, instruments, and other property,
including, without limitation, all deposits and/or wire transfers from time to
time deposited or held in, credited to or made to the Reserves;
(b)    all interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing; and
(c)    to the extent not covered by clauses (a) or (b) above, all proceeds (as
defined under the UCC) of any or all of the foregoing.
(2)    In addition to the rights and remedies herein set forth, Lender shall
have all of the rights and remedies with respect to the Account Collateral
available to a secured party at law or in equity, including, without limitation,
the rights of a secured party under the UCC, as if such rights and remedies were
fully set forth herein.
(3)    This Agreement shall constitute a security agreement for purposes of the
Uniform Commercial Code and other applicable law. Borrower acknowledges and
agrees that the Reserve Funds are subject to the sole dominion, control and
discretion of Lender, its authorized agents or designees, subject to the terms
hereof, and Borrower shall have no right of withdrawal with respect to any
Reserve Funds except with the prior written consent of Lender or as otherwise
provided herein. The Reserve Funds shall not constitute trust funds and may be
commingled with other monies held by Lender.
(4)    Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in the Account
Collateral or permit any lien to attach thereto, or any levy to be made thereon,
or any UCC-1 Financing Statements, except those naming Lender as the secured
party, to be filed with respect thereto. Lender shall have the right to file a
financing statement or statements under the UCC in connection with any of the
Account Collateral with respect thereto in the form required to properly perfect
Lender’s security interest therein. Borrower agrees that at any time and from
time to time, at the




--------------------------------------------------------------------------------





expense of Borrower, Borrower will promptly execute and deliver all further
instruments and documents, and take all further action, that may be reasonably
necessary or desirable, or that Lender may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable Lender to exercise and enforce its rights and remedies
hereunder with respect to any Account Collateral.
(5)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon the occurrence and during the continuance of an Event of
Default, without notice from Lender (i) Borrower shall have no rights in respect
of the Account Collateral and (ii) Lender shall have all rights and remedies
with respect the Reserve Funds and the amounts on deposit therein and the
Account Collateral as described in this Agreement, in the Security Instrument or
in any of the other Loan Documents, in addition to all of the rights and
remedies available to a secured party under the UCC, and, notwithstanding
anything to the contrary contained in this Agreement or in the Security
Instrument, may apply the Account Collateral as Lender determines in its sole
discretion including, but not limited to, payment of the Debt.
(6)    The insufficiency of Reserve Funds on deposit with Lender shall not
absolve Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.
(7)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys' fees and expenses) arising from or in any way connected with the
Account Collateral or the performance of the obligations for which the Reserve
Funds were established, except to the extent arising from the gross negligence
or willful misconduct of Lender or Account Bank, or their respective agents or
employees. Borrower shall assign to Lender all rights and claims Borrower may
have against all Persons supplying labor, materials or other services which are
to be paid from or secured by the Account Collateral; provided, however, that
Lender may not pursue any such right or claim unless an Event of Default has
occurred and remains uncured.
(8)    Borrower acknowledges and agrees that it solely shall be, and shall at
all times remain, liable to Lender for all fees, charges, costs and expenses in
connection with the Reserve Funds, this Agreement and the enforcement hereof,
including, without limitation, any commercially reasonable monthly or annual
fees or charges as may be assessed by Lender in connection with the
administration of the Reserves and the Account Collateral and the reasonable
fees and expenses of legal counsel to Lender as needed to enforce, protect or
preserve the rights and remedies of Lender under this Agreement.
ARTICLE 4    

INSURANCE AND CONDEMNATION
Section 4.1    Insurance. Borrower shall maintain insurance as follows:
(1)    Types and Amounts of Insurance. Borrower shall maintain the insurance
listed on Schedule 4.1. Lender will require Borrower to obtain and maintain
flood insurance if it is determined at any time that the Project is in a flood
zone, and such additional insurance that Lender, in its discretion, may
reasonably require from time to time.




--------------------------------------------------------------------------------





(2)    No Separate Insurance. Borrower shall not maintain any separate or
additional insurance which is contributing in the event of loss unless it is
properly endorsed and otherwise satisfactory to Lender in all respects.
(3)    Form and Quality. All insurance policies shall be endorsed in form and
substance acceptable to Lender to name Lender as an additional insured
thereunder (on all liability policies) and loss payee and mortgagee thereunder
(on all property policies), as its interest may appear, with loss payable to
Lender, without contribution, under a standard New York (or local equivalent)
mortgagee clause. All such insurance policies and endorsements shall be fully
paid for, shall be issued by appropriately licensed insurance companies
acceptable to Lender with a rating of "A‑:IX" or better as established by
A.M. Best's Rating Guide, shall not be subject to reduction for depreciation or
co‑insurance, and shall otherwise be in such form, and shall contain such
provisions and expiration dates, as are acceptable to Lender. Each policy shall
provide that no act of or omission by Borrower shall invalidate such policy as
against Lender, and shall provide that such policy may not be canceled or
materially changed except upon thirty (30) days' prior written notice of
intention of non‑renewal, cancellation or material change to Lender, or upon ten
(10) days' prior written notice if such non-renewal or cancellation arises from
a failure to pay the insurance premium. Any flood insurance policy shall be
issued in accordance with the requirements and then current guidelines of the
Federal Insurance and Mitigation Administration. Blanket policies shall not be
permitted unless the terms and conditions of the coverage afforded thereunder
are acceptable to Lender. Lender shall have the right to periodically evaluate
the continuing acceptability of any previously approved blanket policies and to
require replacement insurance if any blanket policies are no longer acceptable
as determined by Lender in its sole discretion. If Borrower fails to maintain
insurance in compliance with this Section 4.1, Lender may obtain such insurance
and pay the premium therefor and Borrower shall, on demand, reimburse Lender for
all expenses incurred in connection therewith.
(4)    Assignment. Borrower shall assign the policies or proofs of insurance to
Lender, in such manner and form that Lender and its successors and assigns shall
at all times have and hold the same as security for the payment of the Loan.
Borrower shall deliver to Lender electronic copies of all required policies and
all renewals thereof (which renewals shall be delivered at least ten (10)
Business Days prior to the expiration of the existing policies), in each case
certified to Lender by Borrower as being true copies, together with the
endorsements required hereunder. If Borrower elects to obtain any insurance
which covers any risk covered by the insurance required under this Article 4 but
which is not required under this Agreement, all related insurance policies shall
be endorsed in compliance with Section 4.1(3), and such additional insurance
shall be renewed during the term of the Loan unless Lender provides its prior
written authorization. From time to time upon Lender's request, Borrower shall
identify to Lender all insurance maintained by Borrower with respect to the
Project. All Loss Proceeds shall be delivered directly to Lender, and shall be
applied in accordance with Section 4.2. The Loss Proceeds coming into the
possession of Lender shall not be deemed trust funds, and Lender shall be
entitled to apply such proceeds as herein provided.
(5)    Adjustments. Borrower shall give immediate written notice of any loss to
the insurance carrier and to Lender. Borrower hereby irrevocably authorizes and
empowers Lender, as attorney‑in‑fact for Borrower coupled with an interest, to
notify any of Borrower's insurance carriers to add Lender as a loss payee,
mortgagee insured or additional insured, as the case may be, to any policy
maintained by Borrower (regardless of whether such policy is required under this
Agreement), to make proof of loss, to adjust and compromise any claim under
insurance policies, to appear in and prosecute any action arising from such
insurance policies, to collect and receive Loss Proceeds (and endorse, on
Borrower's behalf, all checks, drafts and other negotiable demand instruments
payable to Borrower, or to Borrower and Lender jointly), and to deduct therefrom
Lender's expenses incurred in the collection of such Loss




--------------------------------------------------------------------------------





Proceeds. Nothing contained in this Section 4.1(5), however, shall require
Lender to incur any expense or take any action hereunder.
Section 4.2    Application of Loss Proceeds.
(1)    Lender shall make Loss Proceeds available for restoration of the Project
in the following circumstances:
(a)    if the loss is less than or equal to the Restoration Threshold; or
(b)    if the loss exceeds the Restoration Threshold, but is not more than
twenty-five percent (25%) of the replacement value of the improvements (if the
Project contains multiple phases or stand-alone structures, such calculation to
be based on the damaged phase or structure, not the Project as a whole),
provided Lender determines that (i) the Net Operating Income during restoration
will be sufficient to pay Debt Service during restoration; and (ii) restoration
and repair of the Project to a condition approved by Lender will be completed
within one (1) year (unless any lease requires earlier completion) after the
date of loss or casualty and in any event ninety (90) days prior to the Maturity
Date.
(2)    If Lender determines that the projected costs to complete the restoration
and repair of the Project exceed the Loss Proceeds available to pay such costs
(a "Shortfall"), then prior to any disbursement of Loss Proceeds to pay such
costs, Borrower shall have provided Lender with satisfactory evidence that
Borrower has sufficient sources of funds from which to pay the Shortfall. If
required by Lender, Borrower shall first pay restoration and repair costs in an
amount equal to the Shortfall prior to receiving any Loss Proceeds.
(3)    If Borrower does not qualify for Loss Proceeds under either
Sections 4.2(1)(a) or 4.2(1)(b), Lender in its sole discretion may either apply
Loss Proceeds to the payment of amounts owing under the Loan Documents or allow
all or a portion of such Loss Proceeds to be used for the restoration of the
Project.
(4)    Loss Proceeds applied to restoration will be disbursed in accordance with
the advance conditions under Sections 3.5(1), 3.5(2) and 3.5(3). Any Loss
Proceeds remaining after payment of all restoration costs shall be applied by
Lender to the payment of amounts owing under the Loan Documents.
(5)    If Lender makes the Loss Proceeds from a casualty available to Borrower,
Borrower shall promptly commence and diligently pursue to completion restoration
of the Project such that, after restoration, the Project will be in compliance
with and permitted under all applicable zoning, building and land use laws,
rules, regulations and ordinances.
Section 4.3    Condemnation Awards. Borrower shall immediately notify Lender of
the institution of any proceeding for the condemnation or other taking of the
Project or any portion thereof. Lender may participate in any such proceeding
and Borrower will deliver to Lender all instruments necessary or required by
Lender to permit such participation. Without Lender's prior consent, Borrower
(1) shall not agree to any compensation or award, and (2) shall not take any
action or fail to take any action which would cause the compensation to be
determined. All awards and compensation for the taking or purchase in lieu of
condemnation of the Project or any part thereof are hereby assigned to and shall
be paid to Lender. Borrower authorizes Lender to collect and receive such awards
and compensation (and, if any such award or compensation is paid by check, draft
or other negotiable demand instrument made payable to Borrower




--------------------------------------------------------------------------------





or to Borrower and Lender jointly, to endorse the same on Borrower's behalf), to
give proper receipts and acquittances therefor, and in Lender's sole discretion
to apply the same toward the payment of the Loan, notwithstanding that the Loan
may not then be due and payable, or to the restoration of the Project; however,
if the award is less than or equal to $100,000 and Borrower requests that such
proceeds be used for non‑structural site improvements (such as landscape,
driveway, walkway and parking area repairs) required to be made as a result of
such condemnation, Lender will apply the award to such restoration in accordance
with disbursement procedures applicable to insurance proceeds provided there
exists no Potential Default or Event of Default. Borrower, upon request by
Lender, shall execute all instruments requested to confirm the assignment of the
awards and compensation to Lender, free and clear of all liens, charges or
encumbrances.
Section 4.4     WARNING.
IF BORROWER FAILS TO PROVIDE LENDER WITH EVIDENCE OF THE INSURANCE COVERAGE
REQUIRED BY THIS LOAN AGREEMENT, INCLUDING, WITHOUT LIMITATION, FLOOD INSURANCE
TO THE EXTENT EXPRESSLY REQUIRED HEREUNDER, LENDER MAY, IN ITS SOLE DISCRETION
(AND WITHOUT PRIOR NOTICE TO BORROWER IF THERE IS A LAPSE IN COVERAGE), PURCHASE
INSURANCE AT BORROWER'S EXPENSE TO PROTECT THE PROJECT; SUCH INSURANCE MAY BE
PLACED BY LENDER DURING ANY STATUTORY OR OTHER REQUIRED NOTICE PERIOD. BORROWER
MAY LATER CANCEL THIS COVERAGE BY PROVIDING EVIDENCE TO LENDER THAT BORROWER HAS
OBTAINED THE APPLICABLE INSURANCE COVERAGE ELSEWHERE. LENDER SHALL HAVE NO DUTY
TO PLACE SUCH INSURANCE, LENDER SHALL HAVE NO LIABILITY WITH RESPECT TO THE
TERMS OF SUCH INSURANCE OR THE CREDIT OF THE INSURER IF LENDER ELECTS TO PLACE
SUCH INSURANCE, AND BORROWER IS NOT ENTITLED TO RELY ON THE EXISTENCE OF ANY
LENDER PLACED COVERAGE EVEN IF BORROWER HAS BEEN NOTIFIED THAT LENDER HAS
ELECTED TO PLACE SUCH COVERAGE.
BORROWER IS RESPONSIBLE FOR THE COST OF ANY INSURANCE PURCHASED BY LENDER,
INCLUDING INSURANCE PURCHASED DURING ANY NOTICE PERIOD. ALL ACTUAL AND
REASONABLE EXPENSES INCURRED BY LENDER IN OBTAINING SUCH INSURANCE AND KEEPING
IT IN EFFECT SHALL BE PAID BY BORROWER TO LENDER UPON DEMAND AND UNTIL PAID
SHALL BE SECURED BY THE SECURITY INSTRUMENT AND SHALL BEAR INTEREST AT THE
DEFAULT RATE. AT LENDER'S OPTION, THE COST OF THIS INSURANCE MAY BE ADDED TO THE
LOAN BALANCE. IF THE COST IS ADDED TO THE LOAN BALANCE, THE INTEREST RATE ON THE
UNDERLYING LOAN WILL APPLY TO THIS ADDED AMOUNT. THE EFFECTIVE DATE OF THE
LENDER PURCHASED COVERAGE MAY BE THE DATE THE PRIOR COVERAGE LAPSED OR THE DATE
BORROWER FAILED TO PROVIDE PROOF OF COVERAGE TO LENDER.
THE COVERAGE PURCHASED BY LENDER MAY BE CONSIDERABLY MORE EXPENSIVE THAN
INSURANCE BORROWER CAN OTHERWISE OBTAIN ON ITS OWN AND MAY NOT SATISFY ANY NEED
FOR PROPERTY DAMAGE COVERAGE OR ANY MANDATORY LIABILITY INSURANCE REQUIREMENTS
IMPOSED BY APPLICABLE LAW.
Section 4.5    Lender's Rights Upon Foreclosure. In the event of a foreclosure
of the Security Instrument or other transfer of title to the Project in
extinguishment in whole or in part of the Debt, all right, title and interest of
Borrower in and to the Policies then in force concerning the Project and all
proceeds payable thereunder shall thereupon vest exclusively in Lender or the
purchaser at such foreclosure or other transferee in the event of such other
transfer of title.




--------------------------------------------------------------------------------





ARTICLE 5    

GENERAL REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Lender that:
Section 5.1    Organization and Power. Borrower and each Borrower Party that is
an entity is duly organized, validly existing and in good standing under the
laws of the state of its formation or existence, and is in compliance with all
legal requirements applicable to doing business in the state in which the
Project is located. Neither Borrower nor any Borrower Party is a "foreign
person" within the meaning of Section 1445(f)(3) of the Internal Revenue Code.
Borrower and each Borrower Party that is an entity has only one state of
incorporation or organization, which is set forth in Schedule 5.1. All other
information regarding Borrower and each Borrower Party contained in
Schedule 5.1, including the ownership structure of Borrower and its constituent
entities, is true and correct as of the Closing Date.
Section 5.2    Validity of Loan Documents. The execution, delivery and
performance by Borrower and Guarantor of the Loan Documents to which such party
is a party: (1) are duly authorized and do not require the consent or approval
of any other party or governmental authority which has not been obtained; and
(2) will not violate any law or result in the imposition of any lien, charge or
encumbrance upon the assets of any such party, except as contemplated by the
Loan Documents. The Loan Documents constitute the legal, valid and binding
obligations of Borrower and Guarantor (to the extent executed by such parties),
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, or similar laws generally affecting the enforcement of
creditors' rights.
Section 5.3    Financial Condition; Litigation; Other Secured Transactions.
(1)    The most recent financial statements delivered by Borrower and Guarantor
(a) are true and correct in all material respects, with no significant change
since the date of preparation, and (b) fairly present the financial condition of
Borrower and Guarantor as of the date thereof and the results of Borrower's and
Guarantor 's operations for the period covered thereby. Except as disclosed in
such financial statements, there are no liabilities (fixed or contingent)
affecting the Project, Borrower or Guarantor. Except as disclosed in Schedule
5.3, there is no litigation, administrative proceeding, investigation or other
legal action (including any proceeding under any state or federal bankruptcy or
insolvency law) pending or, to the knowledge of Borrower, threatened, against
the Project, Borrower, or Guarantor.
(2)    Borrower is not, and has not been, bound (whether as a result of a merger
or otherwise) as a debtor under a pledge or security agreement entered into by
another Person, which has not heretofore been terminated.
Section 5.4    Taxes and Assessments. The Project is comprised of one or more
parcels, each of which constitutes a separate tax lot and none of which
constitutes a portion of any other tax lot. There are no pending or, to
Borrower's knowledge, proposed, special or other assessments for public
improvements or otherwise affecting the Project other than the additional
property tax assessment resulting from Borrower’s acquisition of the Project,
nor are there any contemplated improvements to the Project (other than those
contemplated by Borrower relative to the Project to be constructed after the
full repayment of the Loan) that may result in such special or other assessments
after the full repayment of the Loan.
Section 5.5    Other Agreements; Defaults. Neither Borrower nor Guarantor is a
party to any agreement or instrument or subject to any court order, injunction,
permit, or restriction which might adversely affect, in any material respect,
the Project or the business, operations, or condition (financial or




--------------------------------------------------------------------------------





otherwise) of Borrower or Guarantor. Neither Borrower nor Guarantor is in
violation of any agreement which violation would adversely affect, in any
material respect, the Project, Borrower, or Guarantor or Borrower's or
Guarantor's business, properties, or assets, operations or condition, financial
or otherwise.
Section 5.6    Compliance with Law; Project Condition.
(1)    Borrower has all requisite licenses, permits, franchises, qualifications,
certificates of occupancy or other governmental authorizations to own, lease,
occupy and operate the Project and carry on its business and (b) the Project and
its current operations, if any, comply with all covenants and restrictions of
record and all applicable laws, ordinances, rules and regulations, including,
without limitation, the Americans with Disabilities Act and the regulations
thereunder, and all laws, ordinances, rules and regulations relating to zoning,
subdivision, setback requirements and building codes and there are no waivers of
any building codes currently in existence for the Project, and the Project is
free of structural defects. To Borrower’s knowledge, all of the Project's
building systems and structural components are in good working order, subject to
ordinary wear and tear. To Borrower's knowledge, no structural or other material
defects or damage in the Project exists, whether latent or otherwise, and
Borrower has not received written notice from any insurance company or bonding
company of any defects or inadequacies in the Project, or any part thereof,
which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond. The Project currently
does not constitute, in whole or in part, a legally non‑conforming use under
applicable legal requirements.
(2)    No condemnation has been commenced or, to Borrower's knowledge, is
contemplated with respect to all or any portion of the Project or for the
relocation of roadways providing access to the Project.
(3)    The Project has adequate rights of access to public ways and is served by
adequate water, sewer, sanitary sewer and storm drain facilities. All public
utilities necessary or convenient to the full use and enjoyment of the Project
are located in the public right‑of‑way abutting the Project, and all such
utilities are connected so as to serve the Project without passing over other
property, except to the extent such other property is subject to a perpetual
easement for such utility benefiting the Project. All roads necessary for the
full utilization of the Project for its current purpose have been completed and
dedicated to public use and accepted by all governmental authorities.
(4)    Borrower has obtained all licenses, permits, registrations, certificates
and other approvals, governmental and otherwise (including, without limitation,
zoning, building code, land use, environmental, and all licenses necessary to
operate the Project in the manner currently operated), necessary for the use,
occupancy and operation of the Project and the conduct of its business thereat,
all of which are in full force and effect. To Borrower's best knowledge after
diligent inquiry and investigation, no event or condition currently exists which
could result in the revocation, suspension, or forfeiture thereof.
Section 5.7    Location of Borrower. Borrower's principal place of business and
chief executive offices are located at the address stated in Section 14.1 and
Borrower maintains its books and records at such location. Borrower at all times
has maintained its principal place of business and chief executive office at
such location or at other locations within the same state.




--------------------------------------------------------------------------------





Section 5.8    ERISA.
(1)    Borrower is not an "employee benefit plan" as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, and the assets of Borrower do not
constitute "plan assets" of one or more such plans for purposes of Title I of
ERISA.
(2)    Borrower is not and will not be a "governmental plan" within the meaning
of Section 3(32) of ERISA, and transactions by or with Borrower are not and will
not be subject to state statutes applicable to Borrower regulating investments
of, and fiduciary obligations with respect to, governmental plans.
(3)    Borrower has no employees.
Section 5.9    Margin Stock. No part of proceeds of the Loan will be used for
purchasing or acquiring any "margin stock" within the meaning of Regulations T,
U or X of the Board of Governors of the Federal Reserve System.
Section 5.10    Tax Filings. Borrower and Guarantor have filed (or have obtained
effective extensions for filing) all federal, state and local tax returns
required to be filed and have paid or made adequate provision for the payment of
all federal, state and local taxes, charges and assessments payable by Borrower
and Guarantor, respectively.
Section 5.11    Solvency. Giving effect to the Loan, the fair saleable value of
Borrower's assets exceeds and will, immediately following the making of the
Loan, exceed Borrower's total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower's assets is and will, immediately following the
making of the Loan, be greater than Borrower's probable liabilities, including
the maximum amount of its contingent liabilities on its Debts as such Debts
become absolute and matured. Borrower's assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Debts and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Debts as they mature (taking into account the timing and amounts of
cash to be received by Borrower and the amounts to be payable on or in respect
of obligations of Borrower). Except as expressly disclosed to Lender in writing,
no petition in bankruptcy has been filed by or against Borrower, or Guarantor in
the last seven (7) years, and neither Borrower nor Guarantor in the last
seven (7) years has ever made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors. Neither
Borrower nor Guarantor is contemplating either the filing of a petition by it
under state or federal bankruptcy or insolvency laws or the liquidation of all
or a major portion of its assets or property, and neither Borrower nor Guarantor
has knowledge of any Person contemplating the filing of any such petition
against it.
Section 5.12    Full and Accurate Disclosure. No statement of fact made by or on
behalf of Borrower or any Borrower Party in this Agreement or in any of the
other Loan Documents contains any untrue statement of a material fact or omits
to state any material fact necessary to make statements contained herein or
therein not misleading. There is no fact presently known to Borrower which has
not been disclosed to Lender which adversely affects, in any material respect,
nor as far as Borrower can foresee, might adversely affect, the Project or the
business, operations or condition (financial or otherwise) of Borrower or any
Borrower Party. All information supplied by Borrower regarding any other
Collateral is accurate and complete in all material respects. All evidence of
Borrower's and each Borrower Party's identity provided to Lender is genuine, and
all related information is accurate.




--------------------------------------------------------------------------------





Section 5.13    Single Purpose Entity. Borrower is and has at all times since
its formation been a Single Purpose Entity.
Section 5.14    Intentionally Omitted
Section 5.15    No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower and Guarantor will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
(other than pursuant to the Loan Documents) upon any of the property or assets
of Borrower or Guarantor pursuant to the terms of any indenture, mortgage, deed
of trust, loan agreement, operating agreement or other agreement or instrument
to which Borrower or Guarantor is a party or by which any of Borrower's or
Guarantor's property or assets is subject, nor will such action result in any
violation of the provisions of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over Borrower or
Guarantor or any of Borrower's or Guarantor's properties or assets, and any
consent, approval, authorization, order, registration or qualification of or
with any court or any such regulatory authority or other governmental agency or
body required for the execution, delivery and performance by Borrower of this
Agreement or any other Loan Documents has been obtained and is in full force and
effect.
Section 5.16    Title. Borrower has good, marketable and insurable title to the
Project, free and clear of all Liens whatsoever, except for the Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents and has rights and the power to transfer each item of Collateral upon
which it purports to grant a Lien under the Security Instrument or any of the
other Loan Documents. Upon recordation of the Security Instrument and any
related financing statements, the Security Instrument creates (1) a valid,
perfected first-priority Lien on the Project, subject only to Permitted
Encumbrances, and (2) perfected first-priority security interests in and to, and
collateral assignments of, all personalty (including the leases), all in
accordance with the terms thereof, in each case subject only to any applicable
Permitted Encumbrances and such other Liens as are permitted pursuant to the
Loan Documents. There are no claims for payment for work, labor or materials
affecting the Project which are or may become a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents. None of the Permitted
Encumbrances, individually or in the aggregate, materially interfere with the
benefits of the security intended to be provided by the Security Instrument and
this Agreement, materially and adversely affect the value of the Project, impair
the use or operations of the Project or impair Borrower's ability to pay its
obligations in a timely manner.
Section 5.17    Use of Project. The Project is and shall at all times be used
exclusively for office and retail uses as permitted under applicable law as of
the Closing Date.
Section 5.18    Flood Zone. No portion of the improvements comprising the
Project is located in an area identified by the Federal Emergency Management
Agency or any successor thereto as an area having special flood hazards pursuant
to the National Flood Insurance Act of 1968, the Flood Disaster Protection Act
of 1973 or the National Flood Insurance Act of 1994, as amended, or any
successor law.
Section 5.19    Insurance. Borrower has obtained and has delivered to Lender
certificates of all of the insurance policies for the Project reflecting the
insurance coverages, amounts and other insurance requirements set forth in this
Agreement. No claims have been made under any such policy, and no Person,
including Borrower, has done, by act or omission, anything which would impair
the coverage of any such policy.
Section 5.20    Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable




--------------------------------------------------------------------------------





legal requirements currently in effect in connection with the transfer of the
Project to Borrower or any transfer of a controlling interest in Borrower will
have been paid on or before the Closing Date. All mortgage, mortgage recording,
stamp, intangible or other similar tax required to be paid by any Person under
applicable legal requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including the Security Instrument,
have or will have been paid as of the Closing Date and, under current legal
requirements, the Security Instrument is enforceable in accordance with its
terms by Lender or any subsequent holder thereof, subject to applicable
bankruptcy, insolvency, or similar laws generally affecting the enforcement of
creditors' rights.
Section 5.21    Restricted Company. Borrower is not a Restricted Company.
ARTICLE 6    

GENERAL COVENANTS
Borrower covenants and agrees with Lender as follows:
Section 6.1    No Sale or Encumbrance; No Transfers of Equity Interests.
(1)    Borrower acknowledges that Lender, in agreeing to make the Loan, has
examined and relied on the experience of the Borrower Parties in owning and
operating properties such as the Project, and that Lender will continue to rely
on Borrower’s ownership and operation of the Project as a means of maintaining
the value of the Project as security for repayment of the Debt. Borrower
acknowledges that Lender has a valid interest in maintaining the value of the
Project so as to ensure that, should Borrower default in the repayment of the
Debt, Lender can recover all or a portion of the Debt by a sale of the Project.
Accordingly, subject to the terms of this Section 6.1 and except for Permitted
Transfers and the liens in favor of Lender, Borrower shall not, without the
prior written consent of Lender, directly or indirectly, sell, convey, alienate,
mortgage, encumber, pledge or otherwise Transfer the Project, or any part
thereof or any interest therein, or permit the Transfer of the Project, or any
part thereof or any legal or beneficial interest therein.
(2)    A Transfer of the Project within the meaning of this Section 6.1 shall be
deemed to include: (A) an installment sales agreement wherein Borrower agrees to
sell the Project or any part thereof or any interest therein for a price to be
paid in installments; (B) an agreement by Borrower leasing any part of the
Project, or a sale, assignment or other transfer of, or the grant of a security
interest in, Borrower’s right, title and interest in and to any Leases or any
Rents or Operating Revenues; (C) if Borrower or other Borrower Party (each a
"Restricted Party"), or any partner or member or non-member manager of a
Restricted Party (or any indirect owner of an interest in a Restricted Party or
any constituent partner or member of a Restricted Party no matter how remote) is
a corporation, the Transfer of such corporation’s stock or any portion thereof
(or the stock of any corporation directly or indirectly controlling such
corporation by operation of law or otherwise) or the creation or issuance of new
stock in one or a series of transactions by which any of such corporation’s
stock or any portion thereof shall be vested in a party or parties who are not
now existing stockholders as of the Closing Date or results in any change in the
ultimate ownership or control of such corporation (no matter how remote); (D) if
a Restricted Party or any partner or member of a Restricted Party (or other
indirect owner of an interest in a Restricted Party or any constituent partner
or member of a Restricted Party no matter how remote) is a limited or general
partnership, joint venture or limited liability company, the change, removal,
resignation or addition of a partner, joint venturer or member or the Transfer
of the partnership or membership interest of any partner or any member or the
Transfer of the interest of any joint venturer, partner or member; (E) if a
Restricted Party is a limited or general partnership, joint venture, limited
liability company, trust, nominee trust, tenancy in common or other




--------------------------------------------------------------------------------





unincorporated form of business association or form of ownership interest, the
Transfer of any interest (including any economic or profits interest) of any
Person having a direct or indirect legal or beneficial ownership interest in a
Restricted Party, including any legal or beneficial interest in any constituent
partner or member of a Restricted Party; (F) any instrument subjecting the
Project to a condominium regime or transferring ownership to a cooperative
corporation; and (G) the dissolution or termination of a Restricted Party or any
partner or member of a Restricted Party or any constituent member or partner of
a Restricted Party or the merger or consolidation of a Restricted Party or any
partner or member of a Restricted Party with any other Person; (H) any transfer
of a direct or indirect ownership interest in a Restricted Party other than
Permitted Transfers; (I) any other transaction pursuant to which any Person not
holding a direct or indirect ownership interest in a Restricted Party on the
Closing Date acquires a direct or indirect (and no matter how remote) ownership
interest in a Restricted Party; (J) any swap, derivative or other transaction
shifting the risks and rewards of ownership of the Project, unless otherwise
expressly required by the Loan Documents; (K) any transaction pursuant to which
any Person is granted an option to purchase all or any portion of the Project or
any direct, indirect or beneficial interest in a Restricted Party; and (L) any
transaction, agreement or arrangement pursuant to which any Person is given any
right to control, direct or veto any material actions or decisions by a
Restricted Party, directly or indirectly, whether through an ownership interest,
contract right or otherwise. For purposes of clarification, a Transfer that is
also a Permitted Transfer shall not be a violation of this Section 6.1.
(3)    Lender shall not be required to demonstrate any actual impairment or
prejudice of its security or any increased risk of default hereunder in order to
declare the Debt immediately due and payable upon any Transfer (other than a
Permitted Transfer) without Lender’s prior written consent. This provision shall
apply to every Transfer regardless of whether voluntary or not, or whether or
not Lender has consented to any previous Transfer.
(4)    Lender’s consent to one Transfer of the Project, including an interest in
a Restricted Party, shall not be deemed to be a waiver of Lender’s right to
require such consent to any future Transfer. Any Transfer made in contravention
of this Section 6.1 shall be null and void and of no force and effect.
(5)    Borrower agrees to bear and shall pay or reimburse Lender on demand for
all reasonable costs and expenses (including title search costs, title insurance
endorsement premiums and reasonable attorneys’ fees and expenses at standard
firm rates and disbursements) actually incurred by Lender in connection with the
review, approval and documentation of any proposed Transfer including Permitted
Transfers, whether or not such consent is granted, withheld, conditioned or
denied.
Section 6.2    Taxes; Charges. Borrower shall pay before any fine, penalty,
interest or cost may be added thereto, and shall not enter into any agreement to
defer, any Property Taxes, franchise taxes and charges, and other governmental
charges that may become a Lien upon the Project or become payable during the
term of the Loan, and will promptly furnish Lender with evidence of such
payment; however, Borrower's compliance with Section 3.1 of this Agreement
relating to impounds for Property Taxes shall, with respect to payment of such
Property Taxes, be deemed compliance with this Section 6.2. Borrower shall not
suffer or permit the joint assessment of the Project with any other real
property constituting a separate tax lot or with any other real or personal
property. Borrower may in good faith contest, by proper legal actions or
proceedings, the validity or amount of any Property Tax assessed upon the
Project provided that at the time of commencement of any such action or
proceeding, and during the pendency thereof, (1) no Event of Default shall be
continuing; (2) Borrower provides Lender with a release bond in such form and
amount as are satisfactory to Lender, including Lender's estimate of interest,
penalties and attorneys' fees; (3) such contest operates to suspend collection
of the contested Property Tax; (4) Borrower maintains and prosecutes such
contest continuously with diligence, and concludes such contest prior to the
thirtieth (30th) day preceding the earlier to occur of the Maturity Date or the
date on which the Project is scheduled to be




--------------------------------------------------------------------------------





sold for non-payment; (5) the Project shall not be subject to forfeiture or loss
or any Lien by reason of the institution or prosecution of such contest; and
(6) Borrower shall promptly pay or discharge such contested Property Tax and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Lender evidence acceptable to Lender of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to Borrower.
Section 6.3    Control; Management.
(1)    Without the prior written consent of Lender in Lender's sole discretion,
there shall be no Change in Control or change in the day‑to‑day control and
management of Borrower, Borrower's Manager, the SRTCC Member or any other member
or non member manager of Borrower or Borrower's Manager, and no change in their
respective organizational documents relating to control over Borrower and/or the
Project provided however in the event Guarantor is unable to serve as the
manager of Borrower's Manager because of his death or disability  then
(a) either one of Laura Christman or William R. Rothacker Jr may act as
replacement manager of Borrower's Manager without Lender consent so long as
Lender shall receive prompt written notice of such replacement within 20 days of
such death or disability of Guarantor; together with evidence that such
replacement manager is the duly authorized or elected and acting manager of
Borrower's Manager and (b) any replacement of Borrower's Manager pursuant to the
terms of Borrower's Operating Agreement shall require the prior written approval
of Lender.
(2)    The Property shall be managed at all times by an Approved Property
Manager pursuant to an Approved Property Management Agreement. Borrower may from
time to time appoint a replacement Approved Property Manager to manage the
applicable Property pursuant to an Approved Property Management Agreement,
provided that (i) no Event of Default is continuing, (ii) Lender receives at
least sixty (60) days’ prior written notice of same and (iii) such successor
manager shall execute and deliver to Lender for Lender’s benefit a Subordination
of Property Management Agreement in form and substance reasonably satisfactory
to Lender. The management fees payable to any Approved Property Manager shall
not exceed management fees in excess of 5% of Operating Revenues.
(3)    Lender may terminate or require Borrower to terminate the engagement of
the Property Manager and engage an Approved Property Manager selected by Lender
to serve as replacement Approved Property Manager pursuant to an Approved
Property Management Agreement (i) during the continuance of an Event of Default,
(ii) following any foreclosure, conveyance in lieu of foreclosure or other
similar transaction, (iii) during the continuance of a material default by the
Approved Property Manager under the Approved Property Management Agreement
(after the expiration of any applicable notice and/or cure periods), (iv) if a
Bankruptcy occurs in respect of the Approved Property Manager or (v) if the
Approved Property Manager engages in gross negligence, willful misconduct, fraud
or misappropriation of funds in respect of the Project or its duties with
respect thereto and the Borrower has failed to replace the Approved Property
Manager in accordance with this Agreement within 30 days of any finding of gross
negligence, willful misconduct, fraud or misappropriation of funds.
(4)    Without limitation of the foregoing, if the Approved Property Management
Agreement is terminated pursuant to the Subordination of Property Management
Agreement, ceases to be in full force or effect or is for any other reason no
longer in effect, then Lender may require Borrower to engage, in accordance with
the terms and conditions set forth herein and in the Subordination of Property
Management Agreement, a new Approved Property Manager to manage the Property,
which such new Approved Property Manager shall be engaged pursuant to an
Approved Property Management Agreement.
(5)    Notwithstanding that the Property will be managed by an Approved Property
Manager, Borrower shall ensure that the Property is managed in a commercially
reasonable manner and




--------------------------------------------------------------------------------





that its obligations as the lessor under all Leases are performed. Borrower
shall enforce, in a commercially reasonable manner, the obligations of the
tenants under such Leases.
Section 6.4    Use; Maintenance; Inspection. The Project shall be used
exclusively for the purpose described in Section 5.17, and other appurtenant and
related uses. Borrower shall maintain the Project in good condition and promptly
repair any damage or casualty, subject to receipt of Loss Proceeds in accordance
with Section 4.2. At all times during the term of the Loan, Borrower shall cause
(1) the Project to have adequate rights of access to public ways and to be
served by adequate water, sewer, sanitary sewer and storm drain facilities and
(2) all public utilities necessary or convenient to the full use and enjoyment
of the Project to be located in the public right of way abutting the Project,
and to be connected so as to serve the Project without passing over other
property, except to the extent such other property is subject to a perpetual
easement for such utility benefiting the Project. Borrower shall maintain all
rights of way, easements, grants, privileges, licenses, certificates, permits,
entitlements and franchises necessary for the use of the Project. Borrower shall
not, without the prior written consent of Lender, undertake any alteration of
the Project (other than restoration work following casualty or condemnation as
permitted under this Agreement) or permit any of the fixtures or personalty
owned by Borrower to be removed at any time from the Project, unless the removed
item is removed temporarily for maintenance and repair or, if removed
permanently, is obsolete and is replaced by an article of equal or better
suitability and value, owned by Borrower and free and clear of any Liens except
those in favor of Lender. Borrower shall not demolish any of the existing
Improvements on the Property or commence any grading or construction or
renovation activities on the Project, without the prior written of Lender which
may be withheld in Lender's sole and absolute discretion. Borrower shall permit
Lender and its agents, representatives and employees, upon reasonable prior
notice to Borrower, to inspect the Project and conduct such environmental and
engineering studies as Lender may require, provided such inspections and studies
do not materially interfere with the use and operation of the Project.
Section 6.5    Taxes on Security. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Note or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on Lender. If there shall be enacted
any law (1) deducting the Loan from the value of the Project for the purpose of
taxation, (2) affecting any Lien on the Project, or (3) changing existing laws
of taxation of mortgages, deeds of trust, security deeds, or debts secured by
real property, or changing the manner of collecting any such taxes, Borrower
shall promptly pay to Lender, on demand, all taxes, costs and charges for which
Lender is or may be liable as a result thereof; however, if such payment would
be prohibited by law or would render the Loan usurious, then instead of
collecting such payment, Lender may declare all amounts owing under the Loan
Documents to be due and payable within forty-five (45) days following notice
thereof.
Section 6.6    Compliance with Law and Other Restrictions. Borrower shall
observe and comply with all legal requirements applicable to its existence and
to the ownership, use and operation of the Project. Borrower shall comply with
all restrictive covenants affecting the Project, and all zoning ordinances and
other public or private restrictions as to the use of the Project.
Section 6.7    Legal Existence; Name, Status, Etc. Borrower shall preserve and
keep in full force and effect its existence as, and at all times operate as, a
Single Purpose Entity, and Borrower and each Borrower Party that is an entity
shall preserve and keep in full force and effect its entity status, franchises,
rights and privileges under the laws of the state of its formation, and all
qualifications, licenses and permits applicable to the ownership, use and
operation of the Project. Borrower shall not become a Restricted Company.
Neither Borrower nor any other Borrower Party shall wind up, liquidate,
dissolve, reorganize, merge, or consolidate with or into any Person. Without
limiting the foregoing, neither Borrower nor any other Borrower Party shall
reincorporate or reorganize itself under the laws of any jurisdiction other




--------------------------------------------------------------------------------





than the jurisdiction in which it is incorporated or organized as of the Closing
Date. Borrower shall conduct business only in its own name and shall not change
its name, identity, organizational structure, state of formation or the location
of its chief executive office or principal place of business unless Borrower
(1) shall have obtained the prior written consent of Lender to such change, and
(2) shall have taken all actions necessary or requested by Lender to file or
amend any financing statement or continuation statement to assure perfection and
continuation of perfection of security interests under the Loan Documents. If
Borrower does not have an organizational identification number and later obtains
one, Borrower shall promptly notify Lender of its organizational identification
number.
Section 6.8    Affiliate Transactions. Without the prior written consent of
Lender, Borrower shall not engage in any transaction affecting the Project with
an Affiliate of Borrower or of any Borrower Party, and no Operating Revenues
shall be used to make payments with respect to any such transaction, unless
(1) the terms are commercially reasonable and the payment terms thereunder are
competitive with amounts that would be paid to or received from third parties on
an "arm's-length" basis, (2) the terms are reduced to a written agreement
covering all aspects of such arrangement, and Borrower has delivered to Lender a
copy of such agreement, (3) the agreement with the Affiliate is terminable
without cause by Borrower or Lender, without penalty or fee, upon not more than
thirty (30) days' prior written notice, and (4) the agreement and all payments
to be made by Borrower thereunder are subject and subordinate to the Loan
Documents and Borrower's payment obligations thereunder. Notwithstanding the
foregoing, so long as no Event of Default has occurred and is continuing, Lender
approves the payments to Affiliates of Borrower set forth in Section 8.17 of
Borrower's Operating Agreement.
Section 6.9    Limitation on Other Debt. Borrower shall not, without the prior
written consent of Lender, incur any Debt (including Debt to any Affiliate)
other than Permitted Debt. Borrower has no outstanding indebtedness, secured or
unsecured, direct or contingent (including any guaranties), other than the
Permitted Debt. Without limiting the foregoing, no Debt other than the Loan may
be secured (subordinate or pari passu) by the Property.
Section 6.10    Mechanic's Liens and Stop Payment Notices . Borrower shall pay
when due all claims and demands of mechanics, materialmen, laborers and others
which, if unpaid, might result in a mechanics or materialmans or similar Lien
and/or notice of pendency of action (each, a "Mechanic's Lien") being filed or
recorded against the Project or the assertion of a stop payment notice or
similar claim ("Stop Payment Notice") against Loan proceeds, and shall defend,
indemnify and hold Lender harmless from all Mechanic's Liens and Stop Payment
Notices, including all proceedings to foreclose on Mechanic's Liens or to
enforce Stop Payment Notices. If any Mechanic's Liens are served, filed,
recorded or otherwise asserted against any portion of the Project, or if any
such Stop Payment Notices are asserted against Loan proceeds, Borrower shall,
within ten (10) Business Days of written demand, discharge or cause to be
discharged such Mechanic's Lien and/or Stop Payment Notice, and shall promptly
obtain the dismissal of any proceedings for the foreclosure or the enforcement
thereof. However, Borrower may contest in good faith the validity of any
Mechanic's Lien or Stop Payment Notice so long as (1) Borrower notifies Lender
that it intends to contest such Mechanic's Lien or Stop Payment Notice,
(2) Borrower provides Lender with (a) an endorsement to Lender's title insurance
policy (insuring against such Mechanic's Lien) in form and substance
satisfactory to Lender, and (b) either a release bond or other security, in
either case in such form and amount as may be satisfactory to Lender, including
Lender's estimate of interest, penalties and attorneys' fees, and (3) Borrower
is diligently contesting the same by appropriate legal proceedings in good
faith, at its own expense, and on its own behalf and on behalf of Lender, and
concludes such contest prior to the tenth (10th) day preceding the earlier to
occur of the Maturity Date or the date on which the Project is scheduled to be
sold for non-payment, and timely pays any award, judgment or settlement in favor
of such Mechanic's Lien or Stop Payment Notice claimant. Lender shall have no
obligation to make any Loan advances until




--------------------------------------------------------------------------------





all Mechanic's Liens and Stop Payment Notices have been fully released or
discharged or are being contested in accordance with this Section.
Section 6.11    ERISA. Throughout the term of the Loan:
(1)    Borrower will not be an "employee benefit plan" as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, and the assets of
Borrower will not constitute "plan assets" of one or more such employee benefit
plans for purposes of Title I of ERISA.
(2)    Borrower will not be a "governmental plan" within the meaning of
Section 3(32) of ERISA, and transactions by or with Borrower will not be subject
to state statutes applicable to Borrower regulating investments of, and
fiduciary obligations with respect to, such governmental plans.
(3)    Borrower shall have no employees.
Section 6.12    No Liens. Borrower shall not create, incur, assume or suffer to
exist any Lien upon or with respect to the Project, any Lease or any of
Borrower's rights, income or other assets relating thereto, including, without
limitation, the Collateral, whether now owned or hereafter acquired, other than
(i) Liens in favor of Lender, and (ii) Liens for current year’s taxes,
assessments or governmental charges or levies provided payment thereof shall not
be delinquent and (iii) other Permitted Encumbrances.
Section 6.13    Further Assurances. Borrower shall promptly (1) cure any defects
in the execution and delivery of the Loan Documents, (2) provide, and cause each
Borrower Party to provide, Lender such additional information and documentation
on Borrower's and each Borrower Party's legal or beneficial ownership, policies,
procedures and sources of funds as Lender deems necessary or prudent to enable
Lender to comply with Anti‑Money Laundering Laws as now in existence or
hereafter amended, and (3) execute and deliver, or cause to be executed and
delivered, all such other documents, agreements and instruments as Lender may
reasonably request to further evidence and more fully describe the collateral
for the Loan, to correct any omissions in the Loan Documents, to perfect,
protect or preserve any Liens created under any of the Loan Documents, or to
make any recordings, file any notices, or obtain any consents, as may be
necessary or appropriate in connection therewith. Borrower shall preserve and
protect the first lien and security interest status of the Security Instrument
and the other Loan Documents. If any Lien other than the Permitted Encumbrances
is asserted against the Project, Borrower shall promptly, and at its expense,
(a) give Lender a detailed written notice of such lien or security interest
(including origin, amount and other terms), and (b) pay the underlying claim in
full or take such other action so as to cause it to be released or contest the
same in the same manner that Mechanic's Liens may be contested under
Section 6.10. From time to time, but not more often than annually or at any time
while an Event of Default exists, upon the written request of Lender, Borrower
shall deliver to Lender a schedule of the name, legal domicile address and
jurisdiction of organization, if applicable, for each Borrower Party.
Section 6.14    Estoppel Certificates. Borrower, within ten (10) days after
request, shall furnish to Lender a written statement, duly acknowledged, and
made based on its knowledge, setting forth the amount due on the Loan, the terms
of payment of the Loan, the date to which interest has been paid, whether any
offsets or defenses exist against the Loan and, if any are alleged to exist, the
nature thereof in detail, and such other matters as Lender may request.
Section 6.15    Notice of Certain Events. Borrower shall promptly notify Lender
of (1) any Potential Default or Event of Default, together with a detailed
statement of the steps being taken to cure such Potential Default or Event of
Default; (2) any notice of default received by Borrower or Guarantor under any
of the Leases or Material Agreements; and (3) any threatened or pending legal,
judicial or regulatory




--------------------------------------------------------------------------------





proceedings, including any dispute between Borrower and any governmental
authority, affecting Borrower or the Project and of which Borrower has received
written notice.
Section 6.16    Indemnification. Borrower shall indemnify, defend and hold
Lender harmless from and against any and all out-of-pocket losses, liabilities,
claims, damages, expenses, obligations, penalties, actions, judgments, suits,
costs and disbursements (including the reasonable fees and actual expenses of
Lender's counsel) of any kind or nature whatsoever, including those arising from
the joint, concurrent, or comparative negligence of Lender, in connection with
(1) Lender's exercise of its rights and remedies under the Security Instrument
and other Loan Documents, (2) any lessor obligations or liabilities under any of
the Leases at the Project arising prior to Lender taking title to the Project,
including any claim against Lender by reason of any alleged obligation,
undertaking, action or inaction on its part to perform or discharge any terms,
covenants or conditions of such Leases or with respect to the rents and other
sums payable thereunder, (3) any inspection, review or testing of or with
respect to the Project, (4) any investigative, administrative, mediation,
arbitration, or judicial proceeding, whether or not Lender is designated a party
thereto, commenced or threatened at any time (including after the repayment of
the Loan) in any way related to (a) the execution, delivery or performance of
any Loan Document, (b) the Project, (c) Borrower or its owners, (d) the entire
course of dealing prior to the Closing Date between Lender and Borrower or any
Borrower Party with respect to the Loan or the transactions contemplated by the
Loan Documents, or (e) any dealings between Borrower or its owners and any third
parties (including any and all costs and expenses incurred by Lender in
responding to any third-party subpoenas or other third-party discovery requests
and defending any depositions of their respective directors, officers,
employees, agents or attorneys), (5) any proceeding instituted by any Person
claiming a Lien, and (6) any brokerage commissions or finder's fees claimed by
any broker or other party in connection with the Loan, the Project, or any of
the transactions contemplated in the Loan Documents, except to the extent any of
the foregoing is caused by Lender's gross negligence or willful misconduct. Any
amount covered by this indemnity shall be payable on demand, and shall bear
interest from the date of demand until the same is paid by Borrower to Lender at
the Default Rate.
Section 6.17    Application of Operating Revenues; Restriction of Distributions.
Borrower shall apply all Operating Revenues to the payment of Debt Service and
other payments, on a current basis, due under the Loan Documents (to the extent
not funded from the Interest Reserve or the Tax Reserve in accordance with the
terms of this Agreement),taxes, assessments, water charges, sewer rents and
other governmental charges levied, assessed or imposed against the Project,
insurance premiums, operations and maintenance charges relating to the Project,
and other obligations of the lessor under the existing Leases set forth in the
Rent Roll delivered to Lender as of the Closing Date, before using Operating
Revenues for any other purpose. While any Potential Default or Event of Default
exists, Borrower shall not (1) declare or pay any dividend, distribution or
other advance of any type on or in respect of any direct or indirect ownership
interest or other beneficial in Borrower, or (2) purchase, redeem, exchange or
otherwise retire any ownership interest or other beneficial interest in
Borrower.
Section 6.18    Material Agreements.
(1)    Borrower shall not enter into any agreement or instrument or become
subject to any restriction which would reasonably be expected to have a Material
Adverse Effect. Borrower shall (a) comply with all material terms, conditions
and covenants of each Material Agreement and each material Permitted
Encumbrance, including any reciprocal easement agreement, ground lease,
declaration of covenants, conditions and restrictions, and any condominium
arrangements, (b) promptly deliver to Lender a true and complete copy of each
and every notice of default received or served by Borrower with respect to any
obligations under the provisions of any Material Agreement and/or Permitted
Encumbrance, (c) deliver to each other party to any Permitted Encumbrance and
any Material Agreement notice of the identity of Lender and each assignee of
Lender of which Borrower is aware if such notice is required in order to




--------------------------------------------------------------------------------





protect Lender’s interest thereunder, and (d) enforce, short of termination
thereof, the performance and observance of each and every material term,
covenant and provision of each Material Agreement and Permitted Encumbrance to
be performed or observed, if any.
(2)    Borrower shall not (x) enter into any Material Agreement, or amend,
modify, surrender, grant or withhold any material consent, approval or waiver
under any Material Agreement or waive any material rights or remedies under any
Material Agreement, except, in each case, on arms-length commercially reasonable
terms, (y) terminate any Material Agreement, except for terminations in
connection with a material default thereunder, or (y) default in its obligations
under any Material Agreement.
Section 6.1    Other Agreements; Defaults. Borrower shall not become party to
any agreement or instrument, or subject to any court order, injunction, permit
or restriction, which might adversely affect the Project or the business,
operations, or condition (financial or otherwise) of Borrower. Borrower shall
not violate any agreement in a manner which would have a Material Adverse
Effect.
Section 6.2    Financial Covenants. Until all of the Obligations have been
indefeasibly paid and performed in full, Guarantor shall at all times maintain
(a) a minimum Tangible Net Worth of not less than Five Million Dollars
($5,000,000.00), and (b) minimum Cash Liquidity Balances of not less than Five
Hundred Thousand Dollars ($500,000.00).
Section 6.3    Zoning and Use. Borrower shall not do any of the following
without the prior written consent of Lender:
(1)    (a) initiate or support any limiting change in the permitted uses of the
Property (or to the extent applicable, zoning reclassification of the Property,
or any portion thereof), (b) seek any variance under existing land use
restrictions, laws, rules or regulations (or, to the extent applicable, zoning
ordinances) applicable to the Property, (c) use or permit the use of the
Property in a manner that would result in the use of the Property becoming a
nonconforming use under applicable land-use restrictions or zoning ordinances or
that would violate the terms of any Lease, Material Agreement or Legal
Requirement (and if under applicable zoning ordinances the use of all or any
portion of the Property is a nonconforming use, Borrower shall not cause or
permit such nonconforming use to be discontinued or abandoned) or (d) use or
permit the use of the Property for any purpose other than for the current uses
as of the date of this Agreement; or
(2)    execute or file any subdivision plat affecting any portion of the
Property, or institute, or permit the institution of, proceedings to alter any
tax lot comprising any portion of the Property.
Section 6.4    Mold Remediation. Within forty-five (45) days after the Closing
Date, Borrower, at its expense, will cause the microbial growth at the Property
disclosed in the Initial Site Assessment to be addressed and remediated
(including, without limitation, eliminating the source of the moisture
infiltration or other cause of the microbial growth) in accordance with sound
industry practices, the recommendations set forth in the Initial Site Assessment
and any applicable laws or regulations.
ARTICLE 7    

LEASING MATTERS
Section 7.1    Leasing Representations and Warranties. Leasing Representations
and Warranties. Borrower represents and warrants to Lender with respect to
leases of the Project that to the best of Borrower's knowledge: (1) Borrower has
delivered to Lender true and complete copies of all




--------------------------------------------------------------------------------





Leases, including all modifications and amendments thereto. No Person has any
possessory interest or right to occupy any portion of the Property except under
and pursuant to the provisions of the Leases, (2) the most recent Rent Roll
delivered to Lender by Borrower is accurate and complete in all material
respects as of the date delivered; (3) except as indicated on the most recent
Rent Roll delivered to Lender by Borrower, no security deposits are being held
by Borrower (including bonds or letters of credit being held in lieu of cash
security deposits), (4) no tenant has any extension or renewal rights (except as
set forth in its Lease), no tenant or other party has any option, right of first
refusal or similar preferential right to purchase all or any portion of any
Property, (5) neither the landlord nor, to Borrower's knowledge. any tenant is
in default under any of the Leases; (6) Borrower has no knowledge of any notice
of termination or default with respect to any Lease; (7) Borrower has not
assigned or pledged any of the Leases, the rents or any interests therein except
to Lender; (8) no tenant has the right or option to terminate its lease prior to
expiration of the stated term of such Lease, other than termination rights
arising from landlord defaults, casualty, condemnation or similar events or
circumstances; (9) no tenant has prepaid more than one month's rent in advance,
except for bona fide security deposits not in excess of an amount equal to two
month's rent and (10) each Lease listed on the Closing Rent Roll is month to
month.
Section 7.2    Leasing Covenants. Borrower (1) shall perform the obligations
which Borrower is required to perform under the Leases; (2) shall enforce the
obligations to be performed by the tenants; (3) shall promptly furnish to Lender
any notice of default or termination received by Borrower from any tenant, and
any notice of default or termination given by Borrower to any tenant; (4) shall
not collect any rents for more than thirty (30) days in advance of the time when
the same shall become due, except for bona fide security deposits not in excess
of an amount equal to two months' rent; (5) shall not enter into any ground
lease or master lease of any part of the Project; (6) shall not further assign
or encumber any lease or any rents payable thereunder; (7) shall not, except
with Lender's prior written consent, modify or amend any Lease (except as
expressly provided in Section 7.3), and any action in violation of clauses (5),
(6), and (7) of this Section 7.2 shall be void at the election of Lender.
Section 7.3    No Other Leases; Lease Amendments. Borrower shall not enter into
any new Leases including without limitation any ground lease, master lease or
sublease of any part of the Project without the prior written consent of Lender,
in its sole and absolute discretion. Borrower shall not amend, modify extend,
renew or terminate any Lease, without the prior written consent of Lender, in
its sole and absolute discretion, except that the existing Leases as of the
Closing Date may be terminated (each a "Lease Amendment") without Lender's prior
written consent.
Section 7.4    Tenant Estoppels. At Lender's request, Borrower shall use
commercially reasonable efforts to obtain and furnish to Lender, but not more
than once in any six (6) month period or at any time while an Event of Default
exists, written estoppels in form and substance satisfactory to Lender, executed
by tenants under leases in the Project and confirming the term, rent, and other
provisions and matters relating to the leases.
ARTICLE 8    

FINANCIAL REPORTING
Section 8.1    Financial Statements.
(1)    Monthly Reports. On or before the 15th day of each calendar month during
the term of the Loan, commencing on June 15, 2016, Borrower shall furnish to
Lender a current (as of the calendar month just ended), a detailed operating
statement stating Operating Revenues and Operating




--------------------------------------------------------------------------------





Expenses for the previous calendar month sufficient to calculate Net Operating
Income for such calendar month, and an updated Rent Roll as of the last day of
the month, and, if and as requested by Lender, a general ledger, copies of bank
statements and bank reconciliations and other documentation supporting the
information disclosed in the most recent financial statements (collectively, the
"Monthly Net Operating Income Reports").
(2)    Intentionally omitted.
(3)    Certification; Supporting Documentation. Each such financial statement
shall be in scope and detail satisfactory to Lender and certified as true and
correct in all material respects on behalf of Borrower by the chief financial
representative of Borrower.
(4)    Tax Returns. Borrower shall furnish or cause to be furnished to Lender
copies of Borrower's filed federal, state and (if applicable) local income tax
returns for each taxable year (with all forms and supporting schedules attached)
within thirty (30) days after filing.
(5)    Compliance Certificates. On a quarterly basis commencing on June 30,
2016, and on each September 30, December 31, March 31 and June 30 thereafter
through the Maturity Date, (ii) within ten (10) Business Days following Lender's
written request at any time following the occurrence of an Event of Default,
and/or (iii) in connection with and as a condition to an extension of the Stated
Maturity Date, Borrower shall cause Guarantor to execute and deliver to Lender a
Compliance Certificate certifying Guarantor's Tangible Net Worth equals or
exceeds Five Million Dollars ($5,000,000.00) and Guarantor's Cash Liquidity
Balances equal or exceed Five Hundred Thousand Dollars ($500,000.00) as of the
date thereof, and in the case a Compliance Certificate delivered pursuant to
clauses (ii) and (iii) above, the Compliance Certificate shall at the request of
Lender be accompanied by Guarantor's most recent bank and/or brokerage
statements.
Section 8.2    Accounting Principles. All financial statements of Borrower shall
be prepared in accordance with generally accepted accounting principles (or
other method of accounting approved by Lender), consistently applied from year
to year. If the financial statements of Borrower are prepared on an accrual
basis, such statements shall be accompanied by a reconciliation to cash basis
accounting principles.
Section 8.3    Other Information. Borrower shall deliver to Lender such
additional information regarding Borrower, its subsidiaries, its business, , and
the Project as may be reasonably requested by Lender, within thirty (30) days
after Lender's request therefor.
Section 8.4    Intentionally Omitted.
Section 8.5    Audits. Lender's employees and third-party consultants shall be
entitled to perform such financial investigations and audits of Borrower's books
and records as Lender shall deem necessary. Borrower shall permit Lender and
Lender's agents and consultants to examine, upon reasonable advance written
notice, such records, books and papers of Borrower which reflect upon its
financial condition, the income and expenses relative to the Project and the
representations set forth in Article 9 at Borrower’s office or such other
location where such books, records and other information are maintained. If
Borrower engages an independent certified public accountant, Borrower authorizes
Lender to communicate directly with Borrower's independent certified public
accountants, and authorizes such accountants to disclose to Lender any and all
financial statements and other supporting financial documents and schedules,
including




--------------------------------------------------------------------------------





copies of any management letter, with respect to the business, financial
condition and other affairs of Borrower.
ARTICLE 9    
ANTI‑MONEY LAUNDERING AND
INTERNATIONAL TRADE CONTROLS
Section 9.1    Compliance with International Trade Control Laws and OFAC
Regulations; Borrower's Funds. Borrower represents, warrants and covenants to
Lender that:
(1)    Neither Borrower, nor any Borrower Party, nor any Person who owns a 20%
or more direct or indirect interest in Borrower, is now nor shall be at any time
until after the Loan is fully repaid a Person with whom a U.S. Person, including
a Financial Institution, is prohibited from transacting business of the type
contemplated by this Agreement, whether such prohibition arises under U.S. law,
regulation, executive orders and lists published by the OFAC (including those
executive orders and lists published by OFAC with respect to Specially
Designated Nationals and Blocked Persons) or otherwise.
(2)    It has taken, and shall continue to take until after the Loan is fully
repaid, such measures as are required by law to verify that the funds invested
in Borrower and funds used to make payments on the Loan (including Operating
Revenues and funds used to repay the Loan, whether from a refinancing, asset
sale or otherwise) are derived (a) from transactions that do not violate U.S.
law nor, to the extent such funds originate outside the United States, do not
violate the laws of the jurisdiction in which they originated; and (b) from
permissible sources under U.S. law and to the extent such funds originate
outside the United States, under the laws of the jurisdiction in which they
originated.
(3)    To the best of its knowledge, neither Borrower, nor any Borrower Party,
nor any holder of a 20% or greater direct or indirect interest in Borrower, nor
any Person providing funds to Borrower (a) is under investigation by any
governmental authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist‑related activities, any crimes which in
the United States would be predicate crimes to money laundering, or any
violation of any Anti‑Money Laundering Laws; (b) has been assessed civil or
criminal penalties under any Anti‑Money Laundering Laws; and (c) has had any of
its/his/her funds seized or forfeited in any action under any Anti‑Money
Laundering Laws.
(4)    Borrower shall make payments on the Loan solely from the Interest
Reserve, funds invested in Borrower, Operating Revenues or insurance proceeds
unless otherwise agreed to by Lender.
(5)    No portion of any of the Project has been or will be purchased, improved,
equipped or furnished with proceeds of any illegal activity.
ARTICLE 10    

EVENTS OF DEFAULT AND CURE PERIODS
Each of the following shall constitute an "Event of Default":
Section 10.1    Events of Default Not Subject to Cure Periods.
(1)    Payment at Maturity. Borrower's failure to pay the Loan by the Maturity
Date.




--------------------------------------------------------------------------------





(2)    Insurance. Borrower's failure to maintain insurance as required under
Section 4.1 of this Agreement.
(3)    Transfer. Any Transfer occurs in violation of Section 6.1 of this
Agreement.
(4)    Representations and Warranties. Any representation or warranty made in
any Loan Document proves to be false or misleading in any material respect when
made or deemed made; provided, however, as to any such false or misleading
representation or warranty which was unintentionally made or submitted to Lender
and which can be made true and correct by action of Borrower, Borrower shall
have a period of ten (10) Business Days following written notice thereof to
Borrower to make such representation or warranty true and correct in all
material respects.
(5)    Article 9 Compliance. Borrower's failure to perform, observe or comply
with any of the agreements, covenants or provisions contained in Article 9.
(6)    Voluntary Petitions, Etc. Commencement by Borrower or Guarantor (each, a
"Bankruptcy Party") of a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its Debts or other
liabilities, or seeking to consolidate its assets with the assets of any other
Person, under any bankruptcy, insolvency or other similar law or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official for it or any of its property, or consent by a Bankruptcy Party to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it or its assets,
or the making by a Bankruptcy Party of a general assignment for the benefit of
creditors, or the failure by a Bankruptcy Party, or the admission by a
Bankruptcy Party in writing of its inability, to pay its debts generally as they
become due, or any action by a Bankruptcy Party to authorize or effect any of
the foregoing.
Section 10.2    Events of Default Subject to Specific Cure Periods.
(1)    Payments Prior to Maturity. Borrower's failure to pay any regularly
scheduled installment of principal or interest on the Loan, or any other amount
owing under the Loan Documents (other than payment of the Loan on the Maturity
Date covered under Section 10,1(1)), within five (5) days of (and including) the
date when due.
(2)    Involuntary Bankruptcy or Other Proceeding. Commencement of an
involuntary case or other proceeding against any Bankruptcy Party, or against
the assets of any Bankruptcy Party, which seeks liquidation, reorganization or
other relief with respect to such Bankruptcy Party or its Debts or other
liabilities, or seeks to consolidate the assets of such Bankruptcy Party with
the assets of any other Person, under any bankruptcy, insolvency or other
similar law now or hereafter in effect, or seeks the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any of its
property; and such involuntary case or other proceeding shall remain undismissed
or unstayed for a period of ninety (90) days; or an order for relief against a
Bankruptcy Party or its assets shall be entered in any such case under the
Federal Bankruptcy Code.
(3)    Guarantor's Financial Covenants. The failure of Guarantor to at all times
maintain (a) a Tangible Net Worth of not less than Five Million Dollars
($5,000,000.00) and (b) Cash Liquidity Balances of not less than Five Hundred
Thousand Dollars ($500,000.00), and the continuation of such failure for ten
(10) days after receipt of notice thereof from Lender.




--------------------------------------------------------------------------------





(4)    Compliance Certificates. The failure to deliver a Compliance Certificate
in the time and manner set forth in Section 8.1(5) and the continuance of such
failure for seven (7) days after receipt of written notice from Lender.
(5)    Financial Condition. The occurrence of any materially adverse change in
the financial condition or prospects of Borrower, or the existence of any other
condition which, in Lender’s reasonable determination, constitutes a material
impairment of any such Person’s ability to operate the Project or of such
Person’s ability to perform their respective obligations under the Loan
Documents, which is not remedied within thirty (30) days after written notice.
(6)    Guarantors. (i) Any Guaranty shall for any reason cease to be a valid and
binding obligation or enforceable against any Guarantor; (ii) any Guarantor
shall repudiate, revoke or deny any liability under any Guaranty; (iii) any
Guarantor that is a natural person shall die or be declared legally incompetent
(unless the terms and conditions set forth in Section 10.4 are satisfied with
regard to an Approved Replacement Guarantor); or (iv) any Guarantor that is not
a natural person shall be dissolved, or in the case of a revocable trust,
revoked, or shall otherwise suspend or terminate its business.
Section 10.3    Other Events of Defaults.
(1)    Specified Defaults Under Other Loan Documents. If any term, covenant or
provision set forth in the Loan Documents under which Borrower or any Guarantor
are obligated expressly contains a specific grace period, then Borrower's, or
Guarantor's failure to perform, observe or comply with such term, covenant or
condition after the expiration of such grace period.
(2)    Covenants Without Specific Grace Periods. Borrower or Guarantor shall
continue to be in default under any of the other terms, covenants or provisions
of this Agreement not specified in Section 10.1, Section 10.2 or
Section 10.3(1), or under any of the terms, covenants or provisions contained in
the other Loan Documents, for ten (10) days after receipt of notice of such
default from Lender, in the case of any default which can be cured by the
payment of a sum of money, or for thirty (30) days after receipt of notice of
such default from Lender in the case of any other default; provided, however,
that if (a) such non-monetary default is susceptible of cure but cannot
reasonably be cured within such 30-day period, (b) the defaulting party shall
have commenced to cure such default within such 30-day period and thereafter is
diligently and expeditiously proceeding to cure such default, and (c) the
defaulting party has provided Lender with security satisfactory to Lender
against any interruption of payment or impairment of collateral as a result of
such continuing default, then such 30-day period shall be extended for such
additional time as is reasonably necessary for the defaulting party, exercising
due diligence, to cure such default, provided further that in no event shall
such additional period exceed ninety (90) days.
Section 10.4    Replacement Guarantor. To the extent that any Guarantor is a
natural person, the death or incompetency of such Guarantor shall be an Event of
Default hereunder unless each of the following terms and conditions are
satisfied
(1)    no other Event of Default hereunder or under the other Loan Documents has
occurred and is then continuing;
(2)    Borrower reaffirms its warranties and representations set forth in this
Agreement and the other Loan Documents;




--------------------------------------------------------------------------------





(3)    Within 30 days following such death or legal incapacity of Guarantor, an
Approved Replacement Guarantor (defined below) executes and delivers to Lender a
guaranty or guaranties and hazardous indemnity agreement, each in form
reasonably acceptable to Lender and in substantially the same form as the
Guaranty and Hazardous Indemnity Agreement executed as of the Closing Date,
without any cost or expense to Lender. An "Approved Replacement Guarantor" shall
mean a Person proposed by Borrower within 15 Business Days following such death
or legal incapacity and approved by Lender in its discretion, which approval
shall be based upon Lender’s satisfactory determination as to the reputable
character and creditworthiness of such proposed Person, as evidenced by credit
and background checks performed by Lender and financial statements and other
information reasonably requested by Lender and Lender shall have received
satisfactory evidence that such Person has a minimum Tangible Net Worth of not
less $5,000,000.00 and a Cash Liquidity Balance of not less than $500,000.00.
(4)    Borrower and the Approved Replacement Guarantor shall have delivered such
other documents, certificates and legal opinions as Lender shall reasonably
request; and
(5)    Either (i) Lender receives evidence that either Laura Christman or
William Rothacker Jr. is the duly authorized and acting replacement manager of
Borrower's Manager instead of Guarantor or (ii) if the members of Borrower elect
to replace Borrower's Manager as the manager of Borrower pursuant to the terms
of Borrower's Operating Agreement, Lender shall have approved of such
replacement manager, taking into account such factors without limitation, the
experience and track record of the proposed replacement manager in owning,
managing and developing properties similar to the Project, the financial
strength of the proposed replacement manager, the general business standing of
the proposed replacement manager and the proposed replacement manager's
relationships and experience with contractors, vendors, tenants, lenders and
other business entities are acceptable to Lender, in its reasonable discretion.
ARTICLE 11    

LENDER'S REMEDIES
Section 11.1    Remedies ‑ Insolvency Events. Upon the occurrence of any Event
of Default described in Section 10.1(6) or Section 10.2(2), the obligations of
Lender to advance amounts hereunder shall immediately terminate, and all amounts
due under the Loan Documents immediately shall become due and payable, all
without written notice and without presentment, demand, protest, notice of
protest or dishonor, notice of intent to accelerate the maturity thereof, notice
of acceleration of the maturity thereof, or any other notice of default of any
kind, all of which are hereby expressly waived by Borrower; however, if the
Bankruptcy Party under Section 10.1(6) or Section 10.2(2) is other than
Borrower, then all amounts due under the Loan Documents shall become immediately
due and payable at Lender's election, in Lender's sole discretion.
Section 11.2    Remedies ‑ Other Events. Except as set forth in Section 11.1
above, while any Event of Default exists, Lender may (1) by written notice to
Borrower, declare the entire Loan to be immediately due and payable without
presentment, demand, protest, notice of protest or dishonor, notice of intent to
accelerate the maturity thereof, notice of acceleration of the maturity thereof,
or other notice of default of any kind, all of which are hereby expressly waived
by Borrower, (2) terminate the obligation, if any, of Lender to advance amounts
hereunder, and (3) exercise all rights and remedies therefor under the Loan
Documents and at law or in equity.




--------------------------------------------------------------------------------





Section 11.3    Lender's Right to Perform the Obligations. If Borrower shall
fail, refuse or neglect to make any payment or perform any act required by the
Loan Documents, then while any Event of Default exists, and without notice to or
demand upon Borrower and without waiving or releasing any other right, remedy or
recourse Lender may have because of such Event of Default, Lender may (but shall
not be obligated to) make such payment or perform such act for the account of
and at the expense of Borrower, and shall have the right to enter upon the
Project for such purpose and to take all such action thereon and with respect to
the Project as it may deem necessary or appropriate. If Lender shall elect to
pay any sum due with reference to the Project, Lender may do so in reliance on
any bill, statement or assessment procured from the appropriate governmental
authority or other issuer thereof without inquiring into the accuracy or
validity thereof. Similarly, in making any payments to protect the security
intended to be created by the Loan Documents, Lender shall not be bound to
inquire into the validity of any apparent or threatened adverse title, Lien,
claim or charge before making an advance for the purpose of preventing or
removing the same. Borrower shall indemnify, defend and hold Lender harmless
from and against any and all losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs or disbursements of any
kind or nature whatsoever, including reasonable attorneys' fees and
disbursements, incurred or accruing by reason of any acts performed by Lender
pursuant to the provisions of this Section 11.3, including those arising from
the joint, concurrent, or comparative negligence of Lender, except to the extent
caused by Lender's gross negligence or willful misconduct. All sums paid by
Lender pursuant to this Section 11.3 and all other sums expended by Lender to
which it shall be entitled to be indemnified, together with interest thereon at
the Default Rate from the date of such payment or expenditure until paid, shall
constitute additions to the Loan, shall be secured by the Loan Documents and
shall be paid by Borrower to Lender upon demand.
ARTICLE 12    

CONDITIONS PRECEDENT TO EFFECTIVENESS OF AGREEMENT
Section 12.1    Conditions Precedent to Effectiveness of Agreement. The
effectiveness of this Agreement is subject to the fulfillment by Borrower, or
waiver by Lender, of the following conditions precedent and any other
obligations of Borrower, Guarantor or Property Manager contemplated by this
Agreement to occur on or before the Closing Date:
(1)    Delivery of Loan Documents. Lender shall have received the following
original documents, duly executed by the parties thereto, and where required,
duly acknowledged and in recordable form, each of which shall be in form and
substance acceptable to Lender:
(a)    This Agreement, duly executed by Borrower and Lender;
(b)    The Note, duly executed by Borrower in favor of Lender;
(c)    The Security Instrument, duly executed by Borrower and in recordable
form;
(d)    The Guaranty, duly executed by Guarantors;
(e)    The Hazardous Materials Indemnity Agreement in favor of Lender, duly
executed by Borrower and each of the Guarantors.




--------------------------------------------------------------------------------





(f)    A Subordination of Property Management Agreement in favor of Lender, duly
executed by Borrower and Property Manager;
(g)    An Officer's Certificate for each Borrower Entity, in form and substance
acceptable to Lender;
(h)    Such financing statements, as determined by Lender; and
(i)    Any other documents or agreements reasonably requested by Lender to the
extent required or contemplated by this Agreement or the other Loan Documents.
(2)    Title Insurance. Lender shall have received a lender's title insurance
policy ("Title Insurance Policy") issued by First American Title Insurance
Company ("Title Company"), to Lender, and its successors and assigns, dated as
of the Closing Date, in form and substance acceptable to Lender, showing fee
title to the Property vested in Borrower, with coverage equal to the Loan
Amount, together with such endorsements thereto as Lender may require
(including, without limitation, affirmative mechanic's lien coverage) and
insuring that the Security Instrument creates a valid first priority lien on the
Project, free and clear of all exceptions from coverage other than those
exceptions approved by Lender, in its sole and absolute discretion and standard
exceptions and exclusions from coverage (as modified by the terms of any
endorsements), Lender also shall have received evidence that all premiums in
respect of the Title Insurance Policy, including all endorsements thereto, have
been paid by Borrower.
(3)    Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall be in form
and substance reasonably satisfactory to Lender, and shall have been duly
authorized, executed and delivered by all parties thereto and Lender shall have
received and approved certified copies thereof.
(4)    Delivery of Organizational Documents; Officer's Certificates. Borrower,
Borrower's Manager, SRTCC Member, SROP and SRT (each a "Borrower Entity" and
collectively, the "Borrower Entities") shall each deliver or cause to be
delivered to Lender copies, certified by an authorized officer, trustee or
member (as applicable) of each Borrower Entity of all organizational
documentation related to such Borrower Entity and the formation, structure,
existence, good standing and qualification to do business, as Lender may
reasonably request, including, without limitation, copies of the articles of
formation certified by the appropriate secretary of state within thirty (30)
days of the Closing Date, operating agreements, bylaws, current good standing
certificates, qualifications to do business in the appropriate jurisdictions,
resolutions authorizing the entering into of the Loan Documents and incumbency
certificates as may be requested by Lender, all of which shall be accompanied by
an officer's certificate in favor of Lender duly executed by an authorized
officer or member of the applicable Borrower Entity, in form and substance
acceptable to Lender (each, an "Officer's Certificate").
(5)    Fees and Deposits. Borrower shall have paid to Lender the following fees
and deposits:
(a)    The Origination Fee;
(b)    The Initial Interest Reserve Deposit; and
(c)    The Initial Tax Reserve Deposit.




--------------------------------------------------------------------------------





(6)    Property Taxes. Lender shall have received evidence that the Property
Taxes due February 1, 2016 has been paid in full (or will be paid in full at
Closing through the Title Company and shown as paid on the Title Insurance
Policy).
(7)    Opinions of Counsel. Lender shall have received opinions from Borrower's
and Guarantor's counsel with respect to the due execution, authority,
enforceability of this Agreement and the other Loan Documents and such other
matters as Lender may reasonably require, all such opinions in form, scope and
substance satisfactory to Lender and Lender's counsel.
(8)    Certificates of Insurance. Lender shall have received and approved
certificates of insurance evidencing that the insurance coverage required in
Article 4.1 hereof has been obtained in compliance with the requirements of
Article 4 hereof.
(9)    Flood Zone. Lender shall have received satisfactory evidence that no
portion of the Project is located in an area identified by the Federal Emergency
Management Agency as an area having special flood hazards.
(10)    Updated UCC, Lien, Bankruptcy and Searches. Lender shall have received
and approved of the following searches each dated no earlier than thirty (30)
days prior to the Closing Date: (a) Uniform Commercial Code searches, state and
federal tax and judgment lien searches; federal and local litigation searches
and bankruptcy searches on Borrower, Borrower Parties and Guarantor.
(11)    Borrower's Cash Equity. Lender shall have received evidence satisfactory
to Lender that as of the Closing Date, Borrower has invested a minimum cash
equity in the Project of Five Million Six Hundred Thousand Dollars
($5,600,000.00).
(12)    Leases. The Closing Rent Roll and copies of all Leases.
(13)    Representations and Warranties. All of the representations and
warranties set forth in this Agreement and the other Loan Documents shall be
true, correct and complete in all material respects as of the Closing Date.
(14)    Further Documents. Lender or its counsel shall have received such other
and further approvals, opinion, documents, estoppels certificates, consents and
information as Lender or its counsel may have reasonably requested including,
without limitation, the Loan Documents in form and substance satisfactory to
Lender and its counsel
ARTICLE 13    

LIABILITY
Section 13.1    Limitation on Liability.
(1)    Except as provided below in this Section 13.1, Borrower shall not be
personally liable for amounts due under the Loan Documents.
(2)    Borrower shall be personally liable to Lender for Borrower's failure to
perform its obligations under the Hazardous Materials Indemnity Agreement and
for any deficiency, loss or damage suffered by Lender due to Borrower's or any
Borrower Party's: (a) failure to apply any funds derived from




--------------------------------------------------------------------------------





the Project as required by the Loan Documents, including any misappropriation,
misapplication or conversion; (b) payment of funds derived from the Project to
any Affiliate of Borrower or Borrower Party, other than (i) payments under
contracts that comply with Section 6.8 and (ii) dividends, distributions and
other payments permitted under Section 6.17; (c) fraud or material
misrepresentation made in or in connection with the Loan Documents or the Loan;
(d) entering into, modifying or canceling leases in violation of this Agreement
or any of the other Loan Documents; (e) failure to turn over to Lender all
tenant security deposits and prepaid rents upon Lender's demand following an
Event of Default; (f) bad faith interference with Lender's exercise of remedies
under the Loan Documents, other than Borrower's good faith challenge to the
existence of the Event of Default which gave rise to Lender's exercise of such
remedies; (g)intentionally omitted; (h) failure to maintain insurance as
required by this Agreement; (i) failure to pay Property Taxes in accordance with
the terms of this Agreement or if applicable, failure to make the required
monthly payments to the Tax Reserve unless such Property Taxes are not paid when
Borrower has timely delivered to Lender the invoice for such Property Taxes and
Lender is holding sufficient funds in the Tax Reserve to make such payment;
(j) commission of intentional physical waste of the Project, including the
removal or disposal of any portion of the Project, except for repair or
replacement in the ordinary course of business or restoration following a
casualty (in either case, in accordance with this Agreement); (k) intentionally
omitted; (l) failure to pay any brokerage commission or finder's fees of any
party claiming by or through Borrower or any Borrower Party in connection with
the transactions contemplated by the Loan Documents; and (m) failure to promptly
remove any judgment lien affecting the Project, or failure to comply with the
provisions of Section 6.10 regarding Mechanic's Liens, the cost of which removal
or satisfaction shall be deemed to be damages suffered by Lender. Borrower also
shall be personally liable to Lender for any and all reasonable attorneys' fees
and expenses and court costs incurred by Lender in enforcing this
Section 13.1(2) or otherwise incurred by Lender in connection with any of the
foregoing matters, regardless of whether such matters are legal or equitable in
nature or arise under tort or contract law.
(3)    Notwithstanding anything to the contrary contained in the Loan Documents,
the limitation on Borrower's liability contained in Section 13.1(1) SHALL BECOME
NULL AND VOID and shall be of no further force and effect if:
(a)    any Transfer in violation of the Loan Documents occurs, other than
(i) Mechanic's Liens in violation of Section 6.10, and (ii) judgment liens;
(b)    Borrower or any Guarantor files a petition under the United States
Bankruptcy Code or similar state insolvency laws;
(c)    Borrower's or any Guarantor's assets (including the Project) are
consolidated with the assets of an Affiliate of Borrower in any proceeding
commenced under the United States Bankruptcy Code or similar state insolvency
laws; or
(d)    Borrower or any Guarantor becomes the subject of an involuntary
proceeding under the United States Bankruptcy Code or similar state insolvency
laws, and either (i) Borrower, any Borrower Party or any Affiliate of Borrower
or any Borrower Party conspired or cooperated with, or solicited, one or more
creditors to commence such involuntary proceeding, or (ii) the claims of one or
more of the creditors of Borrower or any Guarantor, as applicable, that
commenced such involuntary proceeding arise from Debts incurred by Borrower or
such Guarantor, as applicable, in violation of this Agreement, provided,
however, no liability shall arise hereunder in the event any such involuntary
proceeding is instituted by Lender.
(4)    Intentionally omitted.




--------------------------------------------------------------------------------





(5)    Nothing in this Section 13.1 shall be deemed to be a waiver of any right
which Lender may have under Sections 506(a), 506(b), 1111(b) or any other
provision of the United States Bankruptcy Code, as such sections may be amended,
or corresponding or superseding sections of the Bankruptcy Amendments and
Federal Judgeship Act of 1984, to file a claim for the full amount due to Lender
under the Loan Documents or to require that all Collateral shall continue to
secure the amounts due under the Loan Documents.
Section 13.2    Limitation on Liability of Lender's Officers, Employees, Etc.
Any obligation or liability whatsoever of Lender which may arise at any time
under this Agreement or any other Loan Document shall be satisfied, if at all,
out of Lender's assets only. No such obligation or liability shall be personally
binding upon, nor shall resort for the enforcement thereof be had to, the
property of any of Lender's shareholders, directors, officers, employees or
agents, regardless of whether such obligation or liability is in the nature of
contract, tort or otherwise.
ARTICLE 14    

MISCELLANEOUS
Section 14.1    Notices. All notices, consents, approvals and requests required
or permitted under any Loan Document (each, a "Notice") shall be given in
writing by expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or attempted delivery, addressed
as set forth below (except that any party hereto may change its address and
other contact information for purposes hereof at any time by sending a written
notice to the other parties to this Agreement in the manner provided for in this
Section). A notice shall be deemed to have been given when delivered or upon
refusal to accept delivery. Borrower shall not be permitted to designate more
than one place for service of Notice concurrently.
Addresses for Notices:
If to Borrower:
3032 Wilshire Investors LLC
6400 S. Fiddlers Green Circle, Suite 1820
Greenwood Village, CO 80111
Attention: William R. Rothacker, David Runberg and Drew Willock

With a copy to:
Glenborough LLC
400 S. El Camino Real, Suite 1100
San Mateo, CA 94402
Attn: Chip Burns
And for Notices of default only, to:
Brimah LLP
44 Cook Street, Suite 1000
Denver, CO 80206
Attn: Amy Brimah
If to Lender:
Buchanan Mortgage Holdings, LLC
3501 Jamboree Road, Suite 4200






--------------------------------------------------------------------------------





Newport Beach, CA 92660
Attention: Mark Reese
with a copy to:
Trimont Real Estate Advisors, Inc.
3424 Peachtree Road NE, Suite 2200
Atlanta, GA 30326
Attention: J. Gregory Winchester
Attention: Steven Lauer
and to:
Trimont Real Estate Advisors, Inc.
2 Park Plaza
Jamboree Center, Suite 850
Irvine, CA 92614-8515
Attention: Jeff Stargardter
and for Notices of default only to:
Allen Matkins Leck Gamble Mallory & Natsis LLP
1900 Main Street, 5th Floor
Irvine, California 92614-7321
Attention: Anne E. Klokow, Esq.
Section 14.2    Amendments, Waivers, References.
(1)    This Agreement and any other Loan Document may be amended, modified or
supplemented only by a written instrument signed by Borrower and Lender. No
waiver of any provision of the Loan Documents shall be effective unless in
writing and signed by the party against whom enforcement is sought.
(2)    This Agreement and the other Loan Documents shall not be executed,
entered into, altered, amended, or modified by electronic means. Without
limiting the generality of the foregoing, Borrower and Lender hereby agree that
no exchange of electronic correspondence between the parties shall operate to
amend, modify or waive any term or provision of any Loan Document.
(3)    Any reference to a Loan Document, whether in this Agreement or in any
other Loan Document, shall be deemed to be a reference to such Loan Document as
it may hereafter from time to time be amended, modified, consolidated, replaced,
severed, supplemented, extended and restated.
Section 14.3    Limitation on Interest. It is the intention of the parties
hereto to conform strictly to applicable usury laws. Accordingly, all agreements
between Borrower and Lender with respect to the Loan are hereby expressly
limited so that in no event, whether by reason of acceleration of maturity or
otherwise, shall the amount paid or agreed to be paid to Lender or charged by
Lender for the use, forbearance or detention of the money to be lent hereunder
or otherwise, exceed the maximum amount allowed by law. If the Loan would be
usurious under applicable law, then, notwithstanding anything to the contrary in
the Loan Documents: (1) the aggregate of all consideration which constitutes
interest under applicable law that is contracted for, taken, reserved, charged
or received under the Loan Documents shall under no circumstances




--------------------------------------------------------------------------------





exceed the maximum amount of interest allowed by applicable law, and any excess
shall be credited on the Note by the holder thereof (or, if the Note has been
paid in full, refunded to Borrower); and (2) if maturity is accelerated by
reason of an election by Lender, or in the event of any prepayment, then any
consideration which constitutes interest may never include more than the maximum
amount allowed by applicable law. In such case, excess interest, if any,
provided for in the Loan Documents or otherwise, to the extent permitted by
applicable law, shall be amortized, prorated, allocated and spread from the date
of advance until payment in full so that the actual rate of interest is uniform
through the term hereof. If such amortization, proration, allocation and
spreading is not permitted under applicable law, then such excess interest shall
be canceled automatically as of the date of such acceleration or prepayment and,
if theretofore paid, shall be credited on the Note (or, if the Note has been
paid in full, refunded to Borrower). The terms and provisions of this
Section 14.3 shall control and supersede every other provision of the Loan
Documents. If at any time the laws of the United States of America permit Lender
to contract for, take, reserve, charge or receive a higher rate of interest than
is allowed by applicable state law (whether such federal laws directly so
provide or refer to the law of any state), then such federal laws shall to such
extent govern as to the rate of interest which Lender may contract for, take,
reserve, charge or receive under the Loan Documents.
Section 14.4    Invalid Provisions. If any provision of any Loan Document is
held to be illegal, invalid or unenforceable, such provision shall be fully
severable; the Loan Documents shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part thereof;
the remaining provisions thereof shall remain in full effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom; and in lieu of such illegal, invalid or unenforceable provision there
shall be added automatically as a part of such Loan Document a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible to be legal, valid and enforceable.
Section 14.5    Reimbursement of Expenses. Borrower shall pay or reimburse
Lender on written demand for (1) all reasonable costs and expenses incurred by
Lender in connection with the negotiation, documentation, closing, disbursement
and administration of the Loan, including fees and expenses of Lender's
attorneys and Lender's environmental, engineering, accounting and other
consultants; fees, charges and taxes for the recording or filing of Loan
Documents; financial investigation, audit and inspection fees and costs;
settlement of condemnation and casualty awards; title search costs, premiums for
title insurance and endorsements thereto; fees and costs for lien and litigation
searches and background checks; and costs and expenses of responding to
third-party subpoenas; and (2) all amounts expended, advanced or incurred by
Lender to collect the Note, or to enforce the rights of Lender under this
Agreement or any other Loan Document, to protect, defend or assert the rights,
claims and actions of Lender under the Loan Documents or with respect to the
Collateral (by litigation or other proceedings) or to defend any claims asserted
against Lender by Borrower or any Borrower Party with respect to the Loan, the
Loan Documents, the Collateral or the transactions contemplated hereby, which
amounts will include all transfer taxes payable upon foreclosure of any
Collateral, court costs, attorneys' fees and expenses, fees of auditors and
accountants, and investigation expenses as may be incurred by Lender in
connection with any such matters (whether or not litigation is instituted),
together with interest at the Default Rate on each such amount from the date of
written demand for payment until the date of reimbursement to Lender. All
amounts payable by Borrower to Lender under this Section shall constitute part
of the Loan and shall be secured by the Loan Documents.
Section 14.6    Approvals; Third Parties; Conditions. All rights retained or
exercised by Lender to review or approve leases, contracts, plans, studies and
other matters, including Borrower's and any other Person's compliance with the
provisions of Article 9 and compliance with laws applicable to Borrower, the
Project or any other Person, are solely to facilitate Lender's credit
underwriting and administration of the Loan, and shall not be deemed or
construed as a determination that Lender has passed




--------------------------------------------------------------------------------





on the adequacy thereof for any other purpose and may not be relied upon by
Borrower or any other Person. This Agreement is for the sole and exclusive use
of Lender and Borrower and may not be enforced, nor relied upon, by any Person
other than Lender and Borrower. All conditions of the obligations of Lender
hereunder, including the obligation to make advances, are imposed solely and
exclusively for the benefit of Lender, its successors and assigns, and no other
Person shall have standing to require satisfaction of such conditions or be
entitled to assume that Lender will refuse to make advances in the absence of
strict compliance with any or all of such conditions, and no other Person shall,
under any circumstances, be deemed to be a beneficiary of such conditions, any
and all of which may be freely waived in whole or in part by Lender at any time
in Lender's sole discretion.
Section 14.7    Lender Not in Control; No Partnership.
(1)    None of the covenants or other provisions contained in this Agreement
shall, or shall be deemed to, give Lender the right or power to exercise control
over the affairs or management of Borrower. The power of Lender is limited to
the right to exercise the rights and remedies under the Loan Documents.
(2)    Borrower and Lender agree that the relationship between Borrower and
Lender is, and at all times shall remain, solely that of debtor and creditor. No
covenant or provision of the Loan Documents is intended, nor shall be deemed or
construed, to create, and Lender and Borrower disclaim any intention to create,
a partnership, joint venture, agency or common interest in profits or income
between Lender and Borrower, or to create an equity in the Project in Lender, or
any sharing of liabilities, losses, costs or expenses. Lender neither undertakes
nor assumes any responsibility or duty to Borrower, to any direct or indirect
constituent partners, members, stockholders or investors in Borrower (each, a
"Borrower Investor") or to any other Person with respect to the Collateral or
the Loan, except as expressly provided in the Loan Documents. Notwithstanding
any other provision of the Loan Documents: (a) Lender is not, nor shall be
construed as, a partner, joint venturer, alter ego, manager, controlling person
or other business associate or participant of any kind in Borrower or any
Borrower Investor or Borrower Party, and Lender does not intend to ever assume
such status; (b) Lender shall in no event be liable for any debts, expenses or
losses incurred or sustained by Borrower or any Borrower Investor or Borrower
Party; and (c) Lender shall not be deemed responsible for or a participant in
any acts, omissions or decisions of Borrower or any Borrower Investor or
Borrower Party.
Section 14.8    Time of the Essence. Time is of the essence with respect to this
Agreement and the other Loan Documents.
Section 14.9    Successors and Assigns.
(1)    This Agreement shall be binding upon and inure to the benefit of Lender
and Borrower and their respective successors and permitted assigns, provided
that neither Borrower nor any Borrower Party shall, without the prior written
consent of Lender, assign any rights, duties or obligations hereunder.
(2)    The Loan, the Note, the Loan Documents, and/or Lender's rights, title,
obligations and interests therein may be sold, assigned, participated,
syndicated, pledged or otherwise transferred by Lender and any of its successors
and assigns to any Person at any time in its sole and absolute discretion, in
whole or in part, whether by operation of law (pursuant to a merger or other
successor in interest) or otherwise without notice to or consent from any
Borrower Party or any other Person and without any other restriction of any
kind. Any sale, assignment, participation, pledge or other transfer of the Loan,
the Note,




--------------------------------------------------------------------------------





the Loan Documents, any additional advance, if any, and/or Lender’s rights,
title and interests therein may be assigned separately from any covenants by
Lender to consider the making of any additional advances, if any, hereunder and
under the other Loan Documents. Upon any such sale, assignment, participation,
syndication, pledge or other transfer, all references to Lender in this
Agreement and in any Loan Document shall be deemed to refer to such assignee or
successor in interest to the extent of the interest so transferred and such
assignee or successor in interest shall thereafter stand in the place of Lender
in all respects. To the extent any such assignee or transferee assumes the
rights, title and interests of Lender hereunder and under the other Loan
Documents, Lender shall be released from such rights, title and interests and
shall have no further liability with respect thereto; provided, however, that
Lender shall retain any and all covenant to consider the making of future
Advances unless Borrower shall have received notice from Lender and such
assignee or transferee that such assignee or transferee has assumed the covenant
to consider the making of additional advances. Borrower hereby agrees to execute
any amendment and/or any other document that may be reasonably necessary to
effectuate the foregoing. provided that such amendment or other documents do not
change the economic terms of the Loan or otherwise increase, in any material
respect, Borrower's or Guarantors' duties, responsibilities or liabilities under
the Loan Documents, or decrease, limit or restrict Borrower's or Guarantor's
rights under the Loan Documents.. Borrower shall reasonably cooperate with
Lender in effecting any such sale, assignment, participation, syndication,
pledge or other transfer and shall reasonably cooperate and use all reasonable
efforts to satisfy the market standards to which Lender customarily adheres or
which may be reasonably required by any participant, investor, lender, or
purchaser involved in any such sale, assignment, participation, syndication,
pledge or other transfer(including delivery of opinions of counsel in form and
substance similar to the opinions of counsel delivered to Lender on the Closing
Date). Borrower shall provide such information and documents relating to
Borrower, the Guarantors and the Project as Lender may request in connection
with any such sale, assignment, participation, syndication, pledge or other
transfer. In addition, Borrower shall make available to Lender all information
concerning the Project, its business and operations that Lender may reasonably
request. Borrower shall not be responsible for Lender’s costs and expenses
incurred in connection with any of the foregoing transactions (including the
costs of any third party reports required by Lender).
(3)    Borrower authorizes Lender to disclose to any participant, any assignee
or any other Person acquiring an interest in the Obligations, the Loan or the
Loan Documents by operation of law (each a "Transferee"), and to any prospective
Transferee, any and all information in Lender's possession concerning the
Project, the Borrower or any other Borrower Party, or any of their respective
Affiliates. Notwithstanding any such provisions or agreements, Lender may also
disclose any and all information in Lender's possession concerning the Project,
Borrower or any other Borrower Party or any of their respective Affiliates to:
(a) Lender's Affiliates; (b) the legal counsel, accountants or other
professional advisors to Lender, any assignee or participant of Lender's
interest in the Obligations, the Loan or the Loan Documents, or any portion
thereof or their respective Affiliates; (c) regulatory officials; (d) any Person
as requested pursuant to or as required by law, regulation, or legal process;
and (e) any Person in connection with any legal proceeding to which Lender is a
party.
Section 14.10    Renewal, Extension or Rearrangement. Subject to Section 14.9,
all provisions of the Loan Documents shall apply with equal effect to each and
all promissory notes and amendments thereof hereinafter executed which in whole
or in part represent a renewal, extension, increase or rearrangement of the
Loan.
Section 14.11    Waivers. No course of dealing on the part of Lender, its
officers, employees, consultants or agents, nor any failure or delay by Lender
with respect to exercising any right, power or privilege of Lender under any of
the Loan Documents, shall operate as a waiver thereof. Any waiver of a




--------------------------------------------------------------------------------





Potential Default or Event of Default, shall not be construed to be a waiver of
any subsequent occurrence of the same or any other Potential Default or Event of
Default.
Section 14.12    Cumulative Rights. The rights, powers and remedies of Lender
under the Loan Documents shall be cumulative and not exclusive of any right,
power or remedy available at law or in equity or otherwise. The exercise or
partial exercise of any such right, power or remedy shall not preclude the
exercise of any other right, power or remedy, each of which may be pursued
singly, concurrently or otherwise, at such time and in such order as Lender may
determine in its sole discretion.
Section 14.13    Promotional Material. Borrower authorizes Lender to issue press
releases, advertisements and other promotional materials in connection with
Lender's own promotional and marketing activities, and describing the Loan in
general terms or in detail and Lender's participation in the Loan, provided that
all references to Borrower contained in any such press releases, advertisements
or promotional materials shall be approved in writing by Borrower in advance of
issuance. All references to Lender contained in any press release, advertisement
or promotional material issued by Borrower shall be approved in writing by
Lender in advance of issuance.
Section 14.14    Survival. All of the representations, warranties, covenants,
and indemnities of Borrower hereunder, and under the indemnification provisions
of the other Loan Documents, shall survive the repayment in full of the Loan and
the release of the Liens evidencing or securing the Loan, and shall survive the
transfer (by sale, foreclosure, conveyance in lieu of foreclosure or otherwise)
of any or all right, title and interest in and to the Project to any party,
whether or not an Affiliate of Borrower.
Section 14.15    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN)
OR ACTION OF EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE
RIGHTS UNDER THE LOAN DOCUMENTS OR IN ANY WAY RELATING TO THE LOAN OR THE
COLLATERAL (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS
AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A
MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THIS AGREEMENT.
Section 14.16    Punitive or Consequential Damages; Waiver. Neither Lender nor
Borrower shall be responsible or liable to the other party or to any of the
other party's Affiliates for any punitive, exemplary or consequential damages
which may be alleged by either party (or by any of their respective Affiliates)
as a result of the Loan or the transactions contemplated hereby, including any
breach or other default by any party hereto. Borrower represents and warrants to
Lender that as of the Closing Date neither Borrower nor any Borrower Party has
any claims against Lender in connection with the Loan.
Section 14.17    Governing Law. The validity, construction, enforcement,
interpretation and performance of the Loan Documents, and the obligations
arising thereunder, and any claim, controversy or dispute arising under or
related to any of the Loan Documents, the transactions contemplated thereby or
the rights, duties and relationship of the parties thereto, shall be governed
by, and construed in accordance with, the laws of the State of California
applicable to contracts made and performed in such State, without




--------------------------------------------------------------------------------





regard to the principles thereof regarding conflict of laws, and any applicable
laws of the United States of America; provided, however, that if any other Loan
Document expressly states that it is governed in whole or in part by the laws of
a different jurisdiction, then the governing law provision of that Loan Document
shall control.
Section 14.18    Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between Lender and Borrower and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof, including any commitment letter (if
any) issued by Lender with respect to the Loan and any confidentiality
agreements previously executed by the parties with respect to the Loan.
Accordingly, the Loan Documents may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties. If any conflict or inconsistency
exists between this Agreement and any of the other Loan Documents (other than
the Hazardous Materials Indemnity Agreement), the terms of this Agreement shall
control.
Section 14.19    Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document. Copies of originals, including copies delivered by
facsimile, PDF or other electronic means, shall have the same import and effect
as original counterparts and shall be valid, enforceable and binding for the
purposes of this Agreement.
Section 14.20    Brokers. Borrower hereby represents to Lender that Borrower has
not dealt with any broker, underwriters, placement agent, or finder in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, other than George Smith Partners (the "Broker"). Borrower hereby
agrees to pay all fees and commissions due and payable to Broker and to
indemnify and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind in any way relating to or arising
from a claim by any Person (including Broker) that such Person acted on behalf
of Borrower in connection with the transactions contemplated herein.
Section 14.21    Claims Against Lender. Lender shall not be in default under
this Agreement, or under any other Loan Documents, unless a written notice
specifically setting forth the default claimed by Borrower shall have been given
to Lender within three (3) months after Borrower first had knowledge of the
occurrence of the event which Borrower alleges gave rise to such claimed default
and Lender does not remedy or cure the default, if any default actually exists,
promptly thereafter. Borrower waives any claim, set-off or defense against
Lender arising by reason of any alleged default by Lender as to which Borrower
does not give such notice timely as required by this Section 14.21 and, in any
event, within six (6) months after the Maturity Date or earlier repayment of the
Loan. Borrower acknowledges that such waiver is or may be essential to Lender's
ability to enforce its remedies without delay and that such waiver therefore
constitutes a substantial part of the bargain between Lender and Borrower with
regard to the Loan. No Borrower Party or tenant of the Project is intended to
have any rights as a third-party beneficiary of the provisions of this
Section 14.21.
Section 14.22    Invalidated Payments. If any payment received by Lender is
deemed by a court of competent jurisdiction to be a voidable preference or
fraudulent conveyance under any bankruptcy, insolvency or other debtor relief
law, and is required to be returned by Lender, then the obligation to make such
payment shall be reinstated, notwithstanding that the Note may have been marked
satisfied and returned to Borrower or otherwise canceled, and such payment shall
be immediately due and payable upon demand.
Section 14.23    Retention of Servicer. At the option of Lender, the Loan may be
serviced by Trimont Real Estate Advisors, Inc. or such other servicer selected
by Lender from time to time (the




--------------------------------------------------------------------------------





"Servicer") and Lender may delegate all or any portion of its responsibilities
under this Agreement and the other Loan Documents to the Servicer pursuant to a
servicing agreement (the “Servicing Agreement”) between Lender and the Servicer.
Borrower shall pay a Servicer's monthly servicing fee of $550.00 as well as any
fees and expenses in connection with the special servicing or work-out of the
Loan or enforcement of the Loan Documents upon the occurrence of an Event of
Default.
Section 14.24    Section 2822 Waiver. Borrower hereby irrevocably authorizes
Lender to apply any and all amounts received by Lender in repayment of the
Indebtedness first to amounts which are not guaranteed pursuant to the terms of
any guaranty of the Loan and then to amounts which are guaranteed pursuant to
the terms of any guaranty of the Loan. Borrower hereby waives any and all rights
it has or may have under Section 2822 of the California Civil Code which
provides that if a guarantor is "liable upon only a portion of an obligation and
the principal provides partial satisfaction of the obligation, the principal may
designate the portion of the obligation that is to be satisfied."
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)






--------------------------------------------------------------------------------






EXECUTED as of the date first written above.
LENDER:
BUCHANAN MORTGAGE HOLDINGS, LLC,
a Delaware limited liability company
By:
    
Name:     
Title:     



(SIGNATURES CONTINUE ON NEXT PAGE)




















--------------------------------------------------------------------------------







BORROWER:
3032 WILSHIRE INVESTORS LLC,

a Colorado limited liability company
By:
3032 Wilshire SM LLC,


a Colorado limited liability company

Its: Manager
By:        

William R. Rothacker

Its: Manager












--------------------------------------------------------------------------------






SCHEDULE 1.1
DEFINITIONS
As used in this Agreement, the following terms have the meanings indicated:
"Affiliate" means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise. Each Borrower Party shall be deemed to be an Affiliate of
Borrower.
"Agreement" means this Loan Agreement.
"Anti‑Money Laundering Laws" means those laws, regulations and sanctions, state
and federal, criminal and civil, that (a) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (b) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the interests
of the United States; (c) require identification and documentation of the
parties with whom a Financial Institution conducts business; or (d) are designed
to disrupt the flow of funds to terrorist organizations. Such laws, regulations
and sanctions shall be deemed to include the Patriot Act, the Bank Secrecy Act,
the Trading with the Enemy Act, 50 U.S.C. App. Section 1 et seq., the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701 et seq., and
the sanction regulations promulgated pursuant thereto by the OFAC, as well as
laws relating to prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.
“Approved Property Management Agreement” means the Property Management Agreement
and any other property management agreement that is approved in writing by
Lender.
“Approved Property Manager” means Property Manager or any other property
management company approved in writing by Lender.
“Approved Replacement Guarantor” has the meaning assigned in Section 10.4.
"Bankruptcy Party" has the meaning assigned in Section 10.1.
"Bank Secrecy Act" means the Bank Secrecy Act, 31 U.S.C. Sections 5311 et seq.
"Borrower" has the meaning assigned in the first paragraph of this Agreement.
"Borrower Entity" has the meaning assigned in Section 3.5.
"Borrower Investor" has the meaning assigned in Section 13.7(2).
"Borrower Party" means Borrower, Borrower's Manager, SRTCC Member, SROP, SRT and
Guarantor.
"Borrower's Manager" means 3032 Wilshire SM LLC, a Colorado limited liability
company, which is the sole manager and a member of Borrower.




--------------------------------------------------------------------------------





"Borrower's Operating Agreement" means the Operating Agreement of 3032 Wilshire
Investors LLC dated December 21, 2015.
"Business Day" means a day other than a Saturday, a Sunday, or a legal holiday
on which national banks located in the State of California are not open for
general banking business.
"Cash Liquidity Balances" means lien-free and otherwise unencumbered by any
lien, charge or security interest or other encumbrance or type of preferential
arrangement (a) cash balances maintained in the conventional forms of demand
deposits and money market account deposits, (b) monies held in cash reserves and
other cash equivalents acceptable to Lender, (c) readily marketable direct full
faith and credit obligations of the United States of America or obligations
unconditionally guaranteed by the full faith and credit of the United States of
America, in each case due within one year, and (d) certificates of deposit
issued by any bank with combined capital, surplus and undivided profits of at
least $500,000,000 (as of the date such certificate of deposit is acquired),
doing business in and incorporated under the laws of the United States of
America or any State thereof, and whose deposits are insured through the Federal
Deposit Insurance Corporation, in each case due within one year. Notwithstanding
the foregoing, Cash Liquidity Balances shall not include any reserves maintained
by Borrower with respect to the Project and shall not include any funds held in
reserves or impounds maintained by Lender.
"Closing Date" means the date of the funding of the Loan to or for the benefit
of Borrower.
"Closing Rent Roll" mean a Rent Roll prepared as of a date no earlier than five
(5) Business Days prior to the Closing Date, certified by Borrower's Manager on
behalf of Borrower.
"Collateral" means the Project and all other "Mortgaged Property" described in
the Mortgage or any of the other Loan Documents, and any other property that at
any time secures the Loan or any portion thereof.
"Compliance Certificate" means a certificate executed by Guarantor, in scope and
detail satisfactory to Lender, certifying to Lender that Guarantor's
then-current Tangible Net Worth and Cash Liquidity Balances are in compliance
with Section 6.20.
"Control" with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, membership
interests, partnership interests, by contract or otherwise, and the terms
"Controlled", "Controlling" and "Common Control" shall have correlative
meanings.
"Debt" means, for any Person, without duplication: (a) all indebtedness of such
Person for borrowed money, for amounts drawn under a letter of credit, or for
the deferred purchase price of property for which such Person or any of its
assets is liable or subject, (b) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person or any of its
assets would be liable or subject, if such amounts were advanced under the
credit facility, (c) all amounts required to be paid by such Person as a
guaranteed payment to partners, members or other equity holders, or as a
preferred or special dividend, including any mandatory redemption of shares or
interests, (d) all indebtedness guaranteed by such Person, directly or
indirectly, (e) all obligations under leases that constitute capital leases for
which such Person or any of its assets is liable or subject, and (f) all
obligations of such Person under interest rate swaps, caps, floors, collars and
other interest hedge agreements, in each case whether such Person or any of its
assets is liable or subject, contingently or otherwise, as obligor, guarantor or
otherwise, or in respect of which obligations such Person otherwise assures a
creditor against loss.




--------------------------------------------------------------------------------





"Debt Service" means, with respect to any particular period of time, the
aggregate interest and fixed principal payments due under the Loan. The
foregoing calculation shall exclude payments applied to escrows or reserves
required by Lender under the Loan Documents.
"Default Rate" means the lesser of (a) the maximum per annum rate of interest
allowed by applicable law, and (b) five percent (5%) per annum in excess of the
Interest Rate.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules and regulations promulgated thereunder.
"Event of Default" has the meaning assigned in Article 10.
"Extension Interest Reserve Deposit" has the meaning assigned in Section 3.1(2).
"Extension Tax Deposit" has the meaning assigned in Section 3.1(1).
"Financial Institution" means a United States Financial Institution as defined
in 31 U.S.C. Section 5312, as periodically amended.
"First Extended Stated Maturity Date" has the meaning assigned in Section
2.5(1).
"First Extension Option" has the meaning assigned in Section 2.5(1).
"First Interest Period" has the meaning assigned in Section 2.2.
“General Intangibles” means all intangible personal property of Borrower arising
out of or connected with the Property or the Project and all renewals and
replacements thereof and substitutions therefor , including, without limitation,
things in action, contract rights and other rights to payment of money.
“Governmental Authority” means any board, commission, department or body of any
municipal, county, state or federal governmental unit, or any subdivision of any
of them, that has or acquires jurisdiction over the Property and/or the Project
or the use, operation or improvement of the Property or the Project.
"Guarantor" means William R. Rothacker, an individual, and any other Persons
executing a Guaranty (collectively, "Guarantors").
"Guaranty" means the instruments of guaranty, if any, now or hereafter in effect
from a Guarantor to Lender.
"Hazardous Materials Indemnity Agreement" means the Hazardous Materials
Indemnity Agreement executed by Borrower and Guarantor in favor of Lender with
respect to the Project.
“Improvements” means all buildings, structures and improvements of every nature
whatsoever now or hereafter situated on the Property, including, but not limited
to, all gas and electric fixtures, radiators, heaters, engines and machinery,
boilers, ranges, elevators and motors, plumbing and heating fixtures, carpeting
and other floor coverings, water heaters, awnings and storm sashes, and cleaning
apparatus which are or shall be attached to the Property or said buildings,
structures or improvements.




--------------------------------------------------------------------------------





"Indebtedness" means, the outstanding principal amount of the Loan set forth in,
and evidenced by, this Agreement and the Note (including, without limitation,
all Advances advanced or hereafter advanced under this Agreement), together with
all accrued and unpaid interest thereon, late charges, and all other obligations
and liabilities due or to become due to Lender in respect of the Loan and/or
pursuant to the Note, this Agreement, each and every Security Instrument
(whether now or hereafter executed) or any of the other Loan Documents
(excluding the Guaranty), and all other amounts, sums and expenses paid by or
payable to Lender pursuant to the Loan Documents (excluding the Guaranty) and
any and all obligations and liabilities of Borrower, including without
limitation, any increases in the maximum principal amount of the Loan, contained
in any written renewal, extension, amendment, modification, consolidation,
restatement of, or substitution or replacement for, all or any part of the Note,
this Agreement or any of the other Loan Documents (excluding the Guaranty).
"Index" and "Then Current Index" mean the interest rate per annum equal to the
London interbank offered rate for an interest period of thirty (30) days as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in US dollars with a term
equivalent to such interest period appearing on the applicable page or screen at
Bloomberg.com (or, in the event such rate does not appear on a Bloomberg.com
page or screen, on the appropriate page or screen of such other information
service that publishes such rate as shall be selected by Lender in its
reasonable discretion) two (2) Business Days prior to applicable Interest
Adjustment Date provided that in no event shall the Index or the Then Current
Index be less than the Index Floor. In the event that such Index ceases to be
published in the referenced publication or in any other generally accepted
similar financial publication, or is otherwise no longer available, "Index" or
"Then Current Index" shall mean a substitute index selected by Lender, in
Lender's sole and absolute discretion, in any manner consistently applied by
Lender with respect to other loans of a similar type and nature as the Loan and
not inconsistent with applicable federal laws.  If an Interest Adjustment Date
falls on a date which is not a Business Day, then the first Business Day
immediately succeeding such Interest Adjustment Date shall be used for purposes
of determining the Then Current Index.
"Index Floor" shall mean that in no event shall the Index or the Then Current
Index be less than one half of one percent (0.50%).
"Initial Interest Reserve Deposit" has the meaning assigned in Section 3.1(2).
"Initial Site Assessment" has the meaning assigned in the Hazardous Materials
Indemnity Agreement.
"Initial Stated Maturity Date" shall mean March 7, 2017.
"Initial Tax Reserve Deposit" has the meaning assigned in Section 3.1(1).
"Interest Holder" has the meaning assigned in Section 6.1.
"Interest Adjustment Date" means April 1, 2016, and thereafter on the first
(1st) day of each calendar month until all principal and interest and other
amounts due under the Loan Documents are paid in full.
"Interest Period" means (a) the First Interest Period, and (b) for each Interest
Period thereafter, the 1-month period commencing on the first day of the
calendar month following the end of the preceding Interest Period through the
last day of such calendar month.




--------------------------------------------------------------------------------





"Interest Rate" means the rate or rates at which the outstanding principal
amount of the Loan bears interest from time to time in accordance with the
provisions of Section 2.2(1).
"Interest Reserve" has the meaning assigned in Section 3.1(2).
“Lease” shall mean any lease, occupancy agreement, sublease, sub-sublease,
letting, license, concession or other agreement (whether written or oral and
whether now or hereafter in effect) pursuant to which any Person is granted a
possessory interest in, or right to use or occupy all or any portion of, any
space in the Property, and every modification, amendment, assignment,
termination, consent to assignment or other agreement relating to such lease,
sublease, sub‑sublease or other agreement entered into in connection with such
lease, sublease, sub-sublease or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
"Lender" has the meaning assigned in the first paragraph of this Agreement.
"Lien" means any interest, or claim thereof, in the Collateral securing an
obligation owed to, or a claim by, any Person other than the owner of the
Collateral, whether such interest is based on common law, statute or contract,
including the lien or security interest arising from a deed of trust, mortgage,
deed to secure debt, assignment, encumbrance, pledge, hypothecation, preference,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes, mechanics', materialmen's and similar liens and
encumbrances, and any option to purchase, right of first refusal, right of first
offer or similar right. The term "Lien" shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting the Collateral.
"Loan" means the loan to be made by Lender to Borrower under this Agreement and
all other amounts evidenced or secured by the Loan Documents.
"Loan Amount" has the meaning assigned in Section 2.1.
"Loan Documents" means: (a) this Agreement, (b) the Note, (c) the Security
Instrument, (d) the Hazardous Materials Indemnity Agreement, (e) the Guaranty;
(f)  UCC financing statements, (g) such assignments of contracts and other
rights as may be required by Lender, (h) any letter of credit provided to Lender
in connection with the Loan, and (i) all other agreements, documents,
certificates and instruments evidencing, securing, governing or otherwise
pertaining to the Loan, as each of the same may be amended, supplemented or
restated from time to time.
"Loss Proceeds" means amounts, awards or payments payable to Borrower or Lender
in respect of all or any portion of the Project in connection with a casualty or
condemnation thereof (after the deduction therefrom and payment to Borrower and
Lender, respectively, of any and all reasonable out-of-pocket expenses incurred
by Borrower and Lender in the recovery thereof, including all reasonable
attorneys' fees and disbursements, the fees of insurance experts and adjusters
and the costs incurred in any litigation or arbitration with respect to such
casualty or condemnation) including proceeds from rental or business
interruption insurance.
"Margin” means nine hundred fifty basis points (9.50%).
“Material Agreements” means each contract and agreement (other than Leases)
relating to the Project, or otherwise imposing obligations on Borrower, under
which Borrower would have the obligation to pay more than $10,000 per annum and
that cannot be terminated by Borrower without cause




--------------------------------------------------------------------------------





upon thirty (30) days’ notice or less without payment of a termination fee, or
that is with an Affiliate of Borrower.
"Maturity Date" means the Stated Maturity Date, or such earlier date as may
result from acceleration of the Loan in accordance with this Agreement.
"Mechanic's Lien" has the meaning assigned in Section 6.10.
“Net Operating Income” means Operating Revenues less Operating Expenses.
"Note" means the Promissory Note of even date herewith, in the stated principal
amount of $8,500,000.00, executed by Borrower, and payable to the order of
Lender in evidence of the Loan, and any and all promissory notes delivered in
substitution or exchange therefor and as the same may be amended, supplemented
or restated from time to time.
"OFAC" means the Office of Foreign Assets Control, Department of the Treasury,
and any successor governmental authority.
"Operating Expenses" means, for any period, all operating, renting,
administrative, management, legal and other ordinary expenses of Borrower and
the Properties during such period, determined in accordance with GAAP or other
method of accounting approved by Lender, including property management fees
equal to the greater of (i) actual management fees and (ii) management fees not
greater than 5% of Operating Revenues; provided, however, that such expenses
shall not include (a) depreciation, amortization or other non-cash items, (b)
interest, principal or any other sums due and owing with respect to the Loan,
(c) income taxes or other taxes in the nature of income taxes, (d) Capital
Expenditures, (e) any loss that is covered by the Policies, including any
portion of a loss that is subject to a deductible under the Policies, (f) any
item of expense which would otherwise be considered within Operating Expenses
pursuant to the provisions above but is paid directly by any tenant under a
Lease, (g) bad debt expense with respect to rents, and (h) the value of any free
rent or other concessions provided with respect to the Properties.
"Operating Revenues" means, for any period, all cash receipts derived or
generated by the Project from the ownership and operation of the Project or
otherwise arising in respect of the Project after the date hereof which are
properly allocable to the Project for the applicable period in accordance with
generally accepted accounting principles, including rent, percentage rent and
additional rent under the Lease and parking agreements, concession fees and
charges, utility charges, interest received on credit accounts, service fees and
charges, license fees, any required pass-throughs and other reimbursements paid
by tenants under Leases of any nature, other miscellaneous operating revenues
and Loss Proceeds from rental or business interruption insurance, but excluding
(a) security deposits and earnest money deposits until they are forfeited by the
depositor and, in the case of non-cash security deposits, converted to cash,
(b) advance rentals until they are earned, (c) proceeds from a sale or other
disposition of the Project or any interest therein, (d) any disbursements from
any impounds, escrows, or reserves required under the Loan Documents , and
(e) any sales, use, occupancy or other taxes on receipts for which Borrower must
account to any Governmental Authority.
"Origination Fee" has the meaning assigned in Section 2.3(5).
"Patriot Act" means the USA PATRIOT Act of 2001, Pub. L. No. 107‑56, and any
successor statute.
"Payment Due Date" has the meaning assigned in Section 2.2.




--------------------------------------------------------------------------------





“Permitted Debt” means with respect to Borrower, (i) the Indebtedness; (ii)
Taxes not yet due and payable; (iii) trade payables not represented by a note,
paid by Borrower within sixty (60) days of incurrence, which are incurred in the
ordinary course of Borrower’s ownership and operation of the Property, in
amounts reasonable and customary for similar properties and not exceeding three
percent (3.0%) of the Loan Amount.
"Permitted Encumbrances" means the outstanding liens, easements, restrictions,
security interests and other exceptions to title set forth in the policy of
title insurance insuring the lien of the Security Instrument, together with the
liens and security interests in favor of Lender created by the Loan Documents
and any other lien approved by Lender in writing, in its sole and absolute
discretion.
"Permitted Transfer" means any of the following: (a) (i) any new Lease approved
in writing by Lender in its sole and absolute discretion, and (ii) the Leases
set forth on the Closing Rent Roll, and any amendment or modification thereto
entered into in accordance with the terms of Section 7.3; (b) any Mechanic's
Liens that are paid or are being contested by Borrower in compliance with
Section 6.10; (c) Transfers of direct or indirect equity interests in SRT; and
(d) Transfers direct or indirect interests in the limited partners of SROP by
any Person other than SRT and (e) Transfers of direct or indirect interests in
the limited partners of SROP by SRT; provided that upon giving effect to the
applicable Transfer under clauses (c) (d) and (e) (i) SRT continues to own not
less than 51% of the equity interests in SROP; (ii) SRT remains the sole general
partner of SROP and there is no change in Control of any Borrower Party, (iii)
no limited partner of SROP (other than SRT) and no shareholder of SRT obtains an
interest in Borrower that equals or exceeds twenty percent (20%) of the total
indirect legal or beneficial ownership interests in Borrower.
"Person" means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.
"Potential Default" means the occurrence of any event or condition which, with
the giving of notice, the passage of time, or both, would constitute an Event of
Default.
"Prepayment Premium" means the amount equal to the product obtained by
multiplying (a) the principal amount of the Loan being prepaid by (b) the
applicable Interest Rate on the date of the prepayment by (c) the quotient
obtained by dividing (i) the number of days from the date of such prepayment to
(y) the expiration of the Prepayment Premium Period by (ii) 360.
"Prepayment Premium Period" has the meaning assigned in Section 2.3(4).
“Proceeds” means all awards, payments, earnings, royalties, issues, profits,
liquidated claims, and proceeds (including proceeds of insurance and
condemnation or any conveyance in lieu thereof) from the sale, conversion
(whether voluntary or involuntary), exchange, transfer, collection, loss,
damage, condemnation, disposition, substitution or replacement of any of the
Collateral.
"Project" means the Property, and all amenities, fixtures, and personal property
owned by Borrower and any Improvements now or hereafter located on the Property.
"Property" means the real property located at 3032 Wilshire Boulevard and 1210
Berkeley Street, Santa Monica, California upon which the Project is located and
more particularly described on Exhibit A to the Security Instrument.




--------------------------------------------------------------------------------





“Property Management Agreement” means that certain Property Management
Agreement, dated as of March 7, 2016, between Borrower and Property Manager.
“Property Manager” means 1ST Commercial Realty Group, Inc..
"Property Taxes" means all annual real estate taxes, assessments and similar
charges relating to the Project.
"Rent Roll" means a current rent roll for the Project, certified by the manager
or an authorized officer of Borrower in the form of the Closing Rent Roll, and
which shall include for all Leases the following information (which to the
extent not included in the Closing Rent Roll may be contained in one or more
separate schedules or reports attached thereto and certified by Borrower):
(a) identification of tenant; identification of leased premises; net rentable
square footage of leased premises; term; extension options; security deposits
and any interest earned thereon; base minimum rent; percentage rent; and
operating expense, common area maintenance charge reimbursement and other rental
obligations; (b) a delinquency report; and (c) a list of all tenant security
deposits then being held by Borrower, as landlord.
“Rents” has the meaning set forth in the Security Instrument.
"Reserves" means the Tax Reserve, the Interest Reserve and any other reserves or
escrows required by Lender under the Loan Documents.
"Reserve Funds" means all funds from time to time held in any of the Reserves.
"Restoration Threshold" means, as of any date, the lesser of (a) two and
one‑half percent (2.5%) of the replacement value of the Improvements at the
Project as of such date, and (b) $1,000,000.00.
"Restricted Party" has the meaning assign in Section 6.1(2).
"Restricted Company" means (a) an "investment company" or a company "controlled"
by an "investment company," within the meaning of the Investment Company Act of
1940, as amended; (b) a "holding company" or a "subsidiary company" of a
"holding company" or an "affiliate" of either a "holding company" or a
"subsidiary company" within the meaning of the Public Utility Holding Company
Act of 1935, as amended; or (c) any entity that is subject to any other federal
or state law or regulation which purports to restrict or regulate its ability to
borrow money.
"Second Extended Stated Maturity Date" has the meaning assigned in Section
2.5(2).
"Second Extension Option" has the meaning assigned in Section 2.5(2).
"Security Instrument" means the Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Fixture Filing, of even date herewith executed by
Borrower in favor of Lender, covering the Project, as the same may be amended,
supplemented or restated from time to time.
"Single Purpose Entity" means a Person (other than an individual, a government,
or any agency or political subdivision thereof), which (a) is formed or
organized solely for the purpose of owning the Project, (b) does not engage in
any business other than the ownership, management and operation of the Project,
(c) does not have any assets other than those related to its interest in the
Project, (d) does not incur, create or assume any Debt other than the Loan and
Debt permitted under Section 6.9, (e) does not guarantee, hold itself out to be
responsible for, or otherwise become liable on or in connection with any Debt or
other




--------------------------------------------------------------------------------





obligation of any other Person, and does not pledge its assets for the benefit
of any other Person, (f) does not enter into any contract or agreement with any
stockholder, partner, principal, member or Affiliate of such Person or any
Affiliate of any such stockholder, partner, principal, member or Affiliate
except as may be permitted pursuant to Section 6.8 and, in any event, upon terms
and conditions that are intrinsically fair and substantially similar to those
that would be available on an arm's length basis with third parties other than
an Affiliate, (g) does not make any loans or advances to any other Person
(including any Affiliate), (h) conducts and operates its business in all
material respects as presently conducted and operated, (i) maintains its books
and records and bank accounts separately from those of its Affiliates, including
its general partners or members, as may be applicable, (j) at all times holds
itself out to the public as a legal entity separate and apart from any other
Person (including any Affiliate), and promptly corrects any known
misunderstandings regarding its separate identity, (k) files its own tax
returns, (l) maintains adequate capital for its normal obligations, reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations (provided that there is sufficient cash flow
from the Project to do so), (m) maintains its assets in such a manner that it is
not costly or difficult to segregate, ascertain or identify its individual
assets from those of any Affiliate or any other Person, (n) complies with all of
the limitations on powers set forth in its organizational documentation as in
effect on the Closing Date, (o) holds title to the Project and all of its other
assets in its own name, (p) utilizes its own letterhead, invoices and checks,
(q) allocates fairly and reasonably any overhead expenses that are shared with
any Affiliate including paying for office space and services performed by any
employee of any Affiliate, and (r) maintains a segregated operating account for
the Project from which all Operating Expenses and Debt Service is paid.
"Site Assessment" has the meaning assigned in the Hazardous Materials Indemnity
Agreement.
"Specially Designated National and Blocked Persons" means those Persons that
have been designated by executive order or by the sanction regulations of OFAC
as Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC.
"SRTCC Member" means SRTCC Wilshire, LLC, a Delaware limited liability company
which is a member of Borrower.
"SROP" means Strategic Realty Operating Partnership, L.P., a Delaware limited
partnership, which is the sole member of SRTCC Member.
"SRT" means Strategic Realty Trust, Inc., a Maryland corporation which is the
sole general partner of SROP.
"Stated Maturity Date" means (i) the Initial Stated Maturity Date, (ii) the
First Extended Stated Maturity Date, if the Initial Stated Maturity Date has
been extended pursuant to and in accordance with Section 2.5(1); (iii) the
Second Extended Stated Maturity Date, if the First Extended Stated Maturity Date
has been extended pursuant to and in accordance with Section 2.5(2) hereof.
“Subordination of Property Management Agreement” means an Assignment of
Management Agreement and Subordination of Management Fees among Borrower, an
Approved Property Manager and Lender, substantially in the form delivered on the
date hereof by Borrower, the initial Approved Property Manager and Lender.
"Tangible Net Worth" means total assets (excluding the value of each Guarantor's
direct or indirect interest in Borrower, and excluding goodwill, patents,
trademarks, trade names, organization expense, treasury stock, unamortized debt
discount and expense, deferred research and development costs,




--------------------------------------------------------------------------------





deferred marketing expenses, and other like intangibles) less total liabilities,
including accrued and deferred income taxes (but excluding deferred taxes
resulting from the completion of a tax deferred exchange), and any reserves
against assets, accounted for in accordance with the method used to prepare
Guarantor’s financial statements provided to Lender in connection with the Loan,
consistently applied.
"Tax Reserve" has the meaning assigned in Section 3.1(1).
"Transfer" means any sale (including any installment sale), conveyance,
assignment, mortgage, pledge, lease (including any ground lease), encumbrance,
alienation or grant of Lien (other than Permitted Encumbrances) on, grant of any
option with respect to or grant of any other interest in the Project, any part
thereof or any interest therein (including any legal, beneficial or economic
interest in Borrower or any Restricted Party and any rights in or restricting
the use or development of the Project), directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record.
"U.S. Person" means any United States citizen, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories.






--------------------------------------------------------------------------------








SCHEDULE 4.1
REQUIRED INSURANCE


Property Insurance. Borrower shall keep the Project insured against damage by
fire and the other hazards covered by a standard extended coverage and all‑risk
insurance policy for the full insurable value thereof on a replacement cost
claim recovery basis, and shall maintain the following coverage (and such other
property insurance as required by Lender):
1.
Special form coverage

2.
Deductible shall not exceed $25,000

3.
Business Interruption: 12 months gross income plus 6 months Extended Period of
Indemnity ("EPI") (or actual loss sustained 12 months plus 6 months EPI)

4.
Intentionally Deleted

5.
Limited fungus coverage (when resulting from a covered peril)

6.
Building Amount coverage equal to the replacement cost of the improvements)

7.
No coinsurance

8.
Equipment breakdown coverage (boiler & machinery coverage)

9.
Ordinance or Law:

(a)    Loss to the undamaged portion of the building (full insured value)
(b)    Demolition
(c)    Increased cost of construction
10.
Sinkhole/Earth movement required for all assets

11.
Earthquake: required for all assets in California and all assets in seismic
zones 3 & 4

12.
Flood coverage is required for all assets in flood zones A, D & V or in other
zones if required based on the observations of the inspecting engineer

13.
Wind/Hail required for all assets

(a)
Windstorm/named storm coverage required in Florida and within 25 miles of any
coast including the Houston Shipping Channel and Chesapeake Bay)

Liability Insurance. Borrower shall maintain the following liability insurance
with respect to the Project, and such other liability insurance as required by
Lender:
1.
Commercial general liability insurance

2.
General liability deductible shall not exceed $25,000

3.
Minimum of $1,000,000 per occurrence and $2,000,000 in the aggregate is required
together with at least $5,000,000 excess and/or umbrella liability insurance

4.
Intentionally Deleted

Insurance Certificates. All certificates of insurance shall include the
following information (in addition to the applicable insurance described above):
1.
Borrower as named insured

2.
Buchanan Mortgage Holdings, LLC as Beneficiary, Loss Payee or Additional Insured
(as applicable)





--------------------------------------------------------------------------------





3.
Certificate Holder: Buchanan Mortgage Holdings, LLC, c/o Buchanan Street
Partners, 3501 Jamboree Road, Suite 4200, Newport Beach, CA 92660 (please send
renewal certificates via mail or email to: lmaehler@buchananstreet.com)

4.
Project address(es)

5.
Current policy term (expiration at least 30 days after Closing Date)

6.
Policy number and loan number

7.
Deductible may not exceed $25,000 (for general liability insurance, indicate on
certificate if $0 deductible)

8.
Reported building value(s)

9.
Replacement cost

10.
Certificate must be signed by an authorized agent (signature required; no
stamps)

11.    Annual premiums for coverage as approved (including any amounts unpaid)






--------------------------------------------------------------------------------






SCHEDULE 5.1
BORROWER'S ORGANIZATIONAL CHART


[Attached]








--------------------------------------------------------------------------------






SCHEDULE 5.3
SCHEDULE OF LITIGATION


None






--------------------------------------------------------------------------------






    
LOAN AGREEMENT
between
3032 WILSHIRE INVESTORS LLC,
a Colorado limited liability company
as Borrower
and
BUCHANAN MORTGAGE HOLDINGS, LLC
as Lender
March 7, 2016
    




--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE 1
DEFINITIONS AND INTERPRETATIONS    1

Section 1.1
Defined Terms    1

Section 1.2
Singular and Plural    1

Section 1.3
Phrases    1

Section 1.4
Exhibits and Schedules    1

Section 1.5
Titles of Articles, Sections and Subsections    1

Section 1.6
Non-Business Days    1

ARTICLE 2
LOAN TERMS    2

Section 2.1
The Loan    2

Section 2.2
Interest Rate; Late Charge    2

Section 2.3
Terms of Payment    3

Section 2.4
Security    4

Section 2.5
Extension of Initial Stated Maturity Date    5

ARTICLE 3
RESERVES AND DISTRIBUTIONS    7

Section 3.1
Reserves    7

Section 3.2
General Provisions Regarding Reserves    8

Section 3.3
The Reserves Generally    9

ARTICLE 4
INSURANCE AND CONDEMNATION    10

Section 4.1
Insurance    10

Section 4.2
Application of Loss Proceeds    11





--------------------------------------------------------------------------------

Page


Section 4.3
Condemnation Awards    12

Section 4.4
WARNING    12

Section 4.5
Lender's Rights Upon Foreclosure    13

ARTICLE 5
GENERAL REPRESENTATIONS AND WARRANTIES    13

Section 5.1
Organization and Power    13

Section 5.2
Validity of Loan Documents    14

Section 5.3
Financial Condition; Litigation; Other Secured Transactions    14

Section 5.4
Taxes and Assessments    14

Section 5.5
Other Agreements; Defaults    14

Section 5.6
Compliance with Law; Project Condition    14

Section 5.7
Location of Borrower    15

Section 5.8
ERISA    15

Section 5.9
Margin Stock    16

Section 5.10
Tax Filings    16

Section 5.11
Solvency    16

Section 5.12
Full and Accurate Disclosure    16

Section 5.13
Single Purpose Entity    16

Section 5.14
Intentionally Omitted    16

Section 5.15
No Conflicts    16

Section 5.16
Title    17

Section 5.17
Use of Project    17

Section 5.18
Flood Zone    17





--------------------------------------------------------------------------------

Page


Section 5.19
Insurance    17

Section 5.20
Filing and Recording Taxes    17

Section 5.21
Restricted Company    18

ARTICLE 6
GENERAL COVENANTS    18

Section 6.1
No Sale or Encumbrance; No Transfers of Equity Interests    18

Section 6.2
Taxes; Charges    19

Section 6.3
Control; Management    19

Section 6.4
Use; Maintenance; Inspection    20

Section 6.5
Taxes on Security    21

Section 6.6
Compliance with Law and Other Restrictions    21

Section 6.7
Legal Existence; Name, Status, Etc    21

Section 6.8
Affiliate Transactions    22

Section 6.9
Limitation on Other Debt    22

Section 6.10
Mechanic's Liens and Stop Payment Notices    22

Section 6.11
ERISA    22

Section 6.12
No Liens    23

Section 6.13
Further Assurances    23

Section 6.14
Estoppel Certificates    23

Section 6.15
Notice of Certain Events    23

Section 6.16
Indemnification    23

Section 6.17
Application of Operating Revenues; Restriction of Distributions    24

Section 6.18
Material Agreements    24





--------------------------------------------------------------------------------

Page


Section 6.19
Other Agreements; Defaults    25

Section 6.20
Financial Covenants    25

Section 6.21
Zoning and Use    25

Section 6.22
Mold Remediation    25

ARTICLE 7
LEASING MATTERS    25

Section 7.1
Leasing Representations and Warranties    25

Section 7.2
Leasing Covenants    26

Section 7.3
No Other Leases; Lease Amendments    26

Section 7.4
Tenant Estoppels    26

ARTICLE 8
FINANCIAL REPORTING    26

Section 8.1
Financial Statements    26

Section 8.2
Accounting Principles    27

Section 8.3
Other Information    27

Section 8.4
Intentionally Omitted    27

Section 8.5
Audits    27

ARTICLE 9
ANTI‑MONEY LAUNDERING AND INTERNATIONAL TRADE CONTROLS    27

Section 9.1
Compliance with International Trade Control Laws and OFAC Regulations;
Borrower's Funds    27

ARTICLE 10
EVENTS OF DEFAULT AND CURE PERIODS    28

Section 10.1
Events of Default Not Subject to Cure Periods    28





--------------------------------------------------------------------------------

Page


Section 10.2
Events of Default Subject to Specific Cure Periods    29

Section 10.3
Other Events of Defaults    30

Section 10.4
Replacement Guarantor    30

ARTICLE 11
LENDER'S REMEDIES    31

Section 11.1
Remedies ‑ Insolvency Events    31

Section 11.2
Remedies ‑ Other Events    31

Section 11.3
Lender's Right to Perform the Obligations    31

ARTICLE 12
CONDITIONS PRECEDENT TO EFFECTIVENESS OF AGREEMENT    32

Section 12.1
Conditions Precedent to Effectiveness of Agreement    32

ARTICLE 13
LIABILITY    34

Section 13.1
Limitation on Liability    34

Section 13.2
Limitation on Liability of Lender's Officers, Employees, Etc    35

ARTICLE 14
MISCELLANEOUS    35

Section 14.1
Notices    35

Section 14.2
Amendments, Waivers, References    37

Section 14.3
Limitation on Interest    37

Section 14.4
Invalid Provisions    37

Section 14.5
Reimbursement of Expenses    37

Section 14.6
Approvals; Third Parties; Conditions    38





--------------------------------------------------------------------------------

Page


Section 14.7
Lender Not in Control; No Partnership    38

Section 14.8
Time of the Essence    39

Section 14.9
Successors and Assigns    39

Section 14.10
Renewal, Extension or Rearrangement    40

Section 14.11
Waivers    40

Section 14.12
Cumulative Rights    40

Section 14.13
Promotional Material    40

Section 14.14
Survival    40

Section 14.15
WAIVER OF JURY TRIAL    40

Section 14.16
Punitive or Consequential Damages; Waiver    41

Section 14.17
Governing Law    41

Section 14.18
Entire Agreement    41

Section 14.19
Counterparts    41

Section 14.20
Brokers    41

Section 14.21
Claims Against Lender    41

Section 14.22
Invalidated Payments    42

Section 14.23
Retention of Servicer    42

Section 14.24
Section 2822 Waiver    42







--------------------------------------------------------------------------------






LIST OF SCHEDULES
SCHEDULE 1.1    –    DEFINITIONS
SCHEDULE 4.1    –    REQUIRED INSURANCE
SCHEDULE 5.1    –    ORGANIZATIONAL CHART
SCHEDULE 5.3    SCHEDULE OF LITIGATION




